EXHIBIT 10.1


























SECOND AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP

OF STEADFAST APARTMENT REIT III OPERATING PARTNERSHIP, L.P.




Dated April 21, 2020






































{10654250;3}    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


 
 
 
Article 1
DEFINED TERMS
1


Section 1.1
Definitions.
1


Article 2
ORGANIZATIONAL MATTERS
17


Section 2.1
Organization.
17


Section 2.2
Name.
18


Section 2.3
Registered Office and Agent; Principal Office.
18


Section 2.4
Power of Attorney.
18


Section 2.5
Term.
19


Article 3
PURPOSE
19


Section 3.1
Purpose and Business.
19


Section 3.2
Powers.
20


Section 3.3
Partnership only for Purposes Specified.
20


Section 3.4
Representations and Warranties by the Parties.
21


Section 3.5
Certain ERISA Matters.
23


Article 4
CAPITAL CONTRIBUTIONS
23


Section 4.1
Capital Contributions of the Partners.
23


Section 4.2
Classes of Partnership Units.
23


Section 4.3
Loans by Third Parties.
23


Section 4.4
Additional Funding and Capital Contributions.
24


Section 4.5
Other Contribution Provisions.
24


Section 4.6
No Preemptive Rights.
25


Section 4.7
No Interest; No Return.
25


Article 5
DISTRIBUTIONS
25


Section 5.1
Distributions.
25


Section 5.2
Qualification as a REIT.
26


Section 5.3
Withholding.
26


Section 5.4
Additional Partnership Interests.
26


Section 5.5
Distributions in Kind.
27


Section 5.6
Distributions upon Liquidation.
27


Section 5.7
Distribution Limitation.
27


Article 6
ALLOCATIONS
27


Section 6.1
Allocations.
27


Article 7
MANAGEMENT AND OPERATIONS OF BUSINESS
27


Section 7.1
Management.
27


Section 7.2
Certificate of Limited Partnership.
31









    
{10654250;3}
i
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 7.3
Restrictions on General Partner’s Authority.
32


Section 7.4
Reimbursement of the General Partner.
33


Section 7.5
Outside Activities of the General Partner.
34


Section 7.6
Contracts with Affiliates.
34


Section 7.7
Indemnification.
35


Section 7.8
Liability of the General Partner.
37


Section 7.9
Other Matters Concerning the General Partner.
38


Section 7.10
Title to Partnership Assets.    
39


Section 7.11
Reliance by Third Parties.
39


Article 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
40


Section 8.1
Limitation of Liability.
40


Section 8.2
Management of Business.
40


Section 8.3
Outside Activities of Limited Partners.
40


Section 8.4
Return of Capital.    
40


Section 8.5
Rights of Limited Partners Relating to the Partnership.
41


Section 8.6
Redemption Rights.
41


Article 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
46


Section 9.1
Records and Accounting.
46


Section 9.2
Fiscal Year.
46


Section 9.3
Reports.
46


Section 9.4
Nondisclosure of Certain Information.
47


Article 10
TAX MATTERS
47


Section 10.1
Preparation of Tax Returns.
47


Section 10.2
Tax Elections.
47


Section 10.3
Tax Matters.
48


Section 10.4
Organizational Expenses.
50


Section 10.5
Withholding.
50


Article 11
TRANSFERS AND WITHDRAWALS
51


Section 11.1
Transfer.    
51


Section 11.2
Transfer of the Partnership Interest of the General Partner and the Special
Limited Partner.
51


Section 11.3
Limited Partners’ Rights to Transfer.
53


Section 11.4
Substituted Limited Partners.
54


Section 11.5
Assignees.
55


Section 11.6
General Provisions.
55


Section 11.7
Put Right of General Partner.
57


Article 12
ADMISSION OF PARTNERS
58


Section 12.1
Admission of Successor General Partner.
58


Section 12.2
Admission of Additional Limited Partners.
58


Section 12.3
Amendment of Agreement and Certificate of Limited Partnership.
59







    
{10654250;3}
ii
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Article 13
DISSOLUTION AND LIQUIDATION
59


Section 13.1
Dissolution.
59


Section 13.2
Winding Up.
60


Section 13.3
Capital Contribution Obligation.
61


Section 13.4
Compliance with Timing Requirements of Regulations.
61


Section 13.5
Deemed Distribution and Recontribution.
61


Section 13.6
Rights of Limited Partners.
62


Section 13.7
Notice of Dissolution.
62


Section 13.8
Cancellation of Certificate of Limited Partnership.
62


Section 13.9
Reasonable Time for Winding-Up.
62


Section 13.10
Waiver of Partition.
62


Article 14
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
62


Section 14.1
Amendments.
62


Section 14.2
Action by the Partners.
63


Article 15
GENERAL PROVISIONS
64


Section 15.1
Addresses and Notice.
64


Section 15.2
Titles and Captions.
64


Section 15.3
Pronouns and Plurals.
64


Section 15.4
Further Action.
64


Section 15.5
Binding Effect.
64


Section 15.6
Creditors.
64


Section 15.7
Waiver.
65


Section 15.8
Counterparts.
65


Section 15.9
Applicable Law.
65


Section 15.10
Invalidity of Provisions.
65


Section 15.11
Entire Agreement.
65


Section 15.12
No Rights as Stockholders.
65



















    
{10654250;3}
iii
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF STEADFAST APARTMENT REIT III OPERATING PARTNERSHIP, L.P.
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF STEADFAST
APARTMENT REIT III OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Partnership”), dated as of April 21, 2020 (the “Effective Date”), is
entered into by and among the General Partner, the Special Limited Partner, and
the Contributors, together with any other Persons who become Partners in the
Partnership as provided herein.
WHEREAS, the Steadfast Apartment REIT III, Inc., the predecessor of the General
Partner, and the Special Limited Partner entered into that certain Agreement of
Limited Partnership of Steadfast Apartment REIT III Operating Partnership, L.P.
(the “Initial Agreement”), dated as of July 29, 2015, as amended and restated by
that certain Amended and Restated Agreement of Limited Partnership of Steadfast
Apartment REIT III Operating Partnership, L.P., dated as of July 25, 2016, and
as further amended by that certain First Amendment to the Amended and Restated
Agreement of Limited Partnership of Steadfast Apartment REIT III Operating
Partnership, L.P., dated as of August 5, 2019 (the Initial Agreement, as so
amended and restated, the “Amended Agreement”); and
WHEREAS, the General Partner, the Special Limited Partner and the Contributors
desire to amend and restate the Amended Agreement as set forth herein.
NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1


DEFINED TERMS


Section 1.1    Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“2015 Budget Act” has the meaning set forth in Section 10.3A.
“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
Section 17-101 et seq.), as it may be amended from time to time, and any
successor to such statute.
“Additional Funds” has the meaning set forth in Section 4.4A.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.


{10654250;3}
1
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
(a)    such deficit shall be decreased by any amounts which such Partner is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and
(b)    such deficit shall be increased by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.  A positive balance in a Partner’s
Capital Account, after giving effect to the adjustments described above in
clauses (i) and (ii), is referred to in this Agreement as an “Adjusted Capital
Account Balance.”
“Advisor” means Steadfast Apartment Advisor III, LLC, a Delaware limited
liability company.
“Advisory Agreement” means that certain Advisory Agreement between the Advisor
and the Company entered into contemporaneously with the Initial Agreement.
“Affected Gain” has the meaning set forth in subparagraph 4(b) of Exhibit B.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person.  Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Aggregate Unpaid Dividend Equivalent Amount” means an amount determined as of
any date equal to the cumulative amount of any shortfall in paying the full
amount of any Dividend Equivalent to any Partner pursuant to Section 5.1A(2) or
Section 5.1A(3) during any period prior to the Current Quarter beginning on the
date on which Partnership Units are issued to Partners holding Class A-2 OP
Units.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as it may be amended, modified, supplemented or restated from time
to time.
“Amended Agreement” has the meaning set forth in the recitals.
“Appraisal” means with respect to any assets or securities, the opinion of an
independent third party experienced in the valuation of similar assets or
securities, selected by the General Partner in good faith; such opinion may be
in the form of an opinion by such independent third party that the value for
such property, asset or security as set by the General Partner is fair, from a
financial point of view, to the Partnership.


{10654250;3}
2
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Assignee” means a Person to whom one or more OP Units have been transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5.
“Available Cash” means, with respect to the applicable period of measurement
(i.e., any period (other than the first period in which this calculation of
Available Cash is being made) beginning on the first day of the fiscal year,
quarter or other period commencing immediately after the last day of the fiscal
year, quarter or other applicable period for purposes of the prior calculation
of Available Cash for or with respect to which a distribution has been made, and
ending on the last day of the fiscal year, quarter or other applicable period
immediately preceding the date of the calculation), the excess, if any, as of
such date, of
(a)    the gross cash receipts of the Partnership for such period from all
sources whatsoever, including the following:
(i)    all rents, revenues, income and proceeds derived by the Partnership from
its operations, including distributions received by the Partnership from any
Entity in which the Partnership has an interest;
(ii)    all proceeds and revenues received by the Partnership on account of any
sales of any Partnership property or as a refinancing of or payment of
principal, interest, costs, fees, penalties or otherwise on account of any
borrowings or loans made by the Partnership or financings or refinancings of any
property of the Partnership;
(iii)    the amount of any insurance proceeds and condemnation awards received
by the Partnership;
(iv)    all capital contributions and loans received by the Partnership from its
Partners;
(v)    all cash amounts previously reserved by the Partnership, to the extent
such amounts are no longer needed for the specific purposes for which such
amounts were reserved; and
(vi)    the proceeds of liquidation of the Partnership’s property in accordance
with this Agreement;
over
(b)    the sum of the following:
(i)    all operating costs and expenses, including taxes and other expenses of
the properties directly and indirectly held by the Partnership and capital
expenditures made during such period (without deduction, however, for any
capital expenditures, charges for Depreciation or other expenses not paid in
cash or expenditures from reserves described in clause (viii) below);


{10654250;3}
3
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(ii)    all costs and expenses expended or paid during such period in connection
with the sale or other disposition, or financing or refinancing, of the property
directly or indirectly held by the Partnership or the recovery of insurance or
condemnation proceeds;
(iii)    all fees provided for under this Agreement;
(iv)    all debt service, including principal and interest, paid during such
period on all indebtedness (including under any line of credit) of the
Partnership;
(v)    all capital contributions, advances, reimbursements, loans or similar
payments made to any Person in which the Partnership has an interest;
(vi)    all loans made by the Partnership in accordance with the terms of this
Agreement;
(vii)    all reimbursements to the General Partner or its Affiliates during such
period; and
(viii)    the amount of any new reserve or reserves or increase in reserves
established during such period which the General Partner determines is necessary
or appropriate in its sole and absolute discretion.
Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.
“Bylaws” means the Bylaws of the REIT Shares Issuer, as amended or restated from
time to time.
“Capital Account” means with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:
(a)    to each Partner’s Capital Account there shall be credited;
(i)    such Partner’s Capital Contributions;
(ii)    such Partner’s distributive share of Current Profit, Residual Profit,
and any items in the nature of income or gain which are specially allocated to
such Partner pursuant to paragraphs 1 and 2 of Exhibit B; and
(iii)    the amount of any Partnership liabilities assumed by such Partner or
which are secured by any asset distributed to such Partner;
(b)    to each Partner’s Capital Account there shall be debited;


{10654250;3}
4
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(i)    the amount of cash and the Gross Asset Value of any property distributed
to such Partner pursuant to any provision of this Agreement;
(ii)    such Partner’s distributive share of Net Losses, Net Property Loss,
Residual Loss and any items in the nature of expenses or losses which are
specially allocated to such Partner pursuant to paragraphs 1 and 2 of Exhibit B
; and
(iii)    the amount of any liabilities of such Partner assumed by the
Partnership or which are secured by any asset contributed by such Partner to the
Partnership; and
(c)    if all or a portion of a Partnership Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Partnership Interest.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Sections
1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Partnership, the General Partner or any Limited
Partner) are computed in order to comply with such Regulations, the General
Partner may make such modification; provided, that, all allocations of
Partnership income, gain, loss and deduction continue to have “substantial
economic effect” within the meaning of Section 704(b) of the Code and that no
Limited Partner is materially adversely affected by any such modification.
“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Gross Asset Value of property (net of any liabilities secured
by contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code) which such Partner contributes or is
deemed to contribute to the Partnership pursuant to Article 4 hereof.
“Capital Transaction” means any transaction outside the ordinary course of the
Partnership’s business involving the sale, exchange, other disposition, or
refinancing of any Partnership asset.
“Cash Amount” means an amount of cash per OP Unit equal to the Fair Market Value
of the REIT Shares Amount on the date of receipt by the General Partner of a
Notice of Redemption.
“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Secretary of the State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.
“Charter” means the Articles of Incorporation of the REIT Shares Issuer, as
amended or restated from time to time.


{10654250;3}
5
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Class” means a class of REIT Shares or OP Units, as the context may require.
“Class A OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class A OP Unit as provided in this Agreement.
“Class A REIT Shares” means the REIT Shares classified as “Class A Common Stock”
in the Charter.
“Class A-2 OP Unit” means an OP Unit entitling the holder thereof to the rights
of a holder of a Class A-2 OP Unit as provided in this Agreement.
“Class ART OP Units” has the meaning set forth in Section 8.6A(i).
“Class ART OP Units Redemption” has the meaning set forth in Section 8.6A(i).
“Class R OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class R OP Unit as provided in this Agreement.
“Class R REIT Shares” means the REIT Shares classified as “Class R Common Stock”
in the Charter.
“Class T OP Unit” means an OP Unit entitling the holder thereof to the rights of
a holder of a Class T OP Unit as provided in this Agreement.
“Class T REIT Shares” means the REIT Shares classified as “Class T Common Stock”
in the Charter.
“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto.  Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.
“Company” means Steadfast Apartment REIT, Inc., a Maryland corporation.
“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14.
“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority in Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.
“Consent of the Partners” means the Consent of Partners holding Percentage
Interests that in the aggregate are equal to or greater than fifty percent (50%)
of the aggregate Percentage Interests of all Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by such Partners, in their sole and
absolute discretion.


{10654250;3}
6
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Constructively Own” means ownership under the constructive ownership
rules described in the Charter.
“Contributed Property ” means each property, partnership interest, contract
right or other asset, in such form as may be permitted by the Act, contributed
or deemed contributed to the Partnership by any Partner, including any interest
in any successor partnership occurring as a result of a termination of the
Partnership pursuant to Section 708 of Code.
“Contributors” means Wellington V V M, LLC, a Delaware limited liability
company, and Copans V V M, LLC, a Delaware limited liability company.
“Conversion Factor” means 1.0, as adjusted pursuant to Section 8.6I.
“Current Profit” has the meaning set forth in subparagraph 1(c) of Exhibit B.
“Current Quarter” means, as of any date, the most recently completed calendar
quarter prior to such date for which the REIT Shares Issuer has declared a
record date for the payment of dividends in respect of REIT Shares.
“Dealer Manager” means Steadfast Capital Markets Group, LLC (or any successor
thereto) or such other Person or entity selected by the board of directors of
the REIT Shares Issuer to act as the dealer manager for an Offering.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.
“Depreciation” means, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion, amortization or other
cost recovery deduction, as the case may be, allowed or allowable for federal
income tax purposes in respect of such asset for such fiscal year or other
period; provided, however, that except as otherwise provided in Section 1.704-2
of the Regulations, if there is a difference between the Gross Asset Value
(including the Gross Asset Value, as increased pursuant to paragraph (d) of the
definition of Gross Asset Value) and the adjusted tax basis of such asset at the
beginning of such fiscal year or other period, Depreciation for such asset shall
be an amount that bears the same ratio to the beginning Gross Asset Value of
such asset as the federal income tax depreciation, depletion, amortization or
other cost recovery deduction for such fiscal year or other period bears to the
beginning adjusted tax basis of such asset; provided further, however, that if
the federal income tax depreciation, depletion, amortization


{10654250;3}
7
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




or other cost recovery deduction for such asset for such fiscal year or other
period is zero, Depreciation of such asset shall be determined with reference to
the beginning Gross Asset Value of such asset using any reasonable method
selected by the General Partner.
“Distribution Date” has the meaning set forth in Section 5.1A.
“Dividend Equivalent” for any quarter as to any Partner means the amount of
distributions such Partner would have received for the quarter in respect of
REIT Shares if such Partner owned the number of REIT Shares equal to the product
obtained by multiplying the number of such Partner’s Partnership Units by the
Conversion Factor for the Partnership Record Date pertaining to such quarter;
provided, however, that for purposes of determining any Partner’s Dividend
Equivalent for any period for which the REIT Shares Issuer pays a dividend in
respect of REIT Shares in which holders of REIT Shares have an option to elect
to receive such dividend in cash or additional REIT Shares (other than pursuant
to a dividend reinvestment program), the amount of distributions such Partner
shall be deemed to have received with respect to such dividend (if such Partner
owned the specified number of REIT Shares) shall be equal to the product
obtained by multiplying (i) the specified number of REIT Shares deemed to be
owned by such Partner by (ii) the quotient obtained by dividing (a) the
aggregate amount of cash dividends paid by the REIT Shares Issuer to all holders
of REIT Shares for such quarter by (b) the aggregate number of REIT Shares
outstanding as of the close of business on the record date for such dividend,
and the Conversion Factor shall be adjusted in connection with such dividend in
the manner provided in Section 8.6I.
“Effective Date” has the meaning set forth in the introduction.
“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.
“Fair Market Value” means, with respect to any REIT Share, (i) if the REIT
Shares are listed or admitted to trading on any securities exchange or automated
quotation system, the average of the daily market price for the ten
(10) consecutive trading days immediately preceding the date with respect to
which “Fair Market Value” must be determined hereunder or, if such date is not a
Business Day, the immediately preceding Business Day, using as the market price
for each such trading day the closing price, regular way, on such day, or if no
such sale takes place on such day, the average of the closing bid and asked
prices on such day, or (ii) if the REIT Shares are not listed or admitted to
trading on any securities exchange or automated quotation system, the price at
which such shares are then being offered to the public pursuant to any Offering
minus the maximum selling commissions and dealer manager fee allowed in the
Offering or pursuant to its


{10654250;3}
8
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




distribution reinvestment plan (before giving effect to any discounts in effect
and made available to participants in such plan); provided that, if there is no
ongoing Offering or if the REIT Shares Issuer is not then offering its shares
pursuant to a distribution reinvestment plan, the Fair Market Value of such
shares shall be determined on the basis of the most recent Appraisal. In the
event the REIT Shares Amount for such shares includes rights that a holder of
such shares would be entitled to receive, then the Fair Market Value of such
rights shall be determined on the basis of the most recent Appraisal.  The
General Partner shall obtain an Appraisal of the REIT Shares at least once in
each Partnership Year in accordance with FINRA Rule 2231. Notwithstanding the
foregoing, the General Partner in its reasonable discretion may use a different
“Fair Market Value” for purposes of making the determinations under subparagraph
(b) of the definition of “Gross Asset Value” and in connection with the
contribution of Property or cash to the Partnership by a third party, provided
such value shall be based upon the value per REIT Share (or per OP Unit) agreed
upon by the General Partner and such third party for purposes of such
contribution.
“Flow Through Entity” has the meaning set forth in Section 3.4E(5).
“General Partner” means the SIII Subsidiary, LLC, a Maryland limited liability
company and wholly-owned subsidiary of the Company, and any Person who becomes a
substitute General Partner as provided herein, and any of their successors as
General Partner.
“General Partner Interest” means a Partnership Interest held by the General
Partner.  A General Partner Interest may be expressed as a number of OP Units.
“GP Put Right” has the meaning set forth in Section 11.7.
“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, without
reduction for liabilities, as determined by the contributing Partner and the
Partnership on the date of contribution thereof;
(b)    if the General Partner determines that an adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted in accordance
with Sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their
respective gross fair market values, without reduction for liabilities, as
reasonably determined by the General Partner, as of the following times:


(i)    a Capital Contribution (other than a de minimis Capital Contribution) to
the Partnership by a new or existing Partner as consideration for a Partnership
Interest;
(ii)    the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership assets as consideration for the repurchase or
redemption of a Partnership Interest;


{10654250;3}
9
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(iii)    the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations; and
(iv)    the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner;
(c)    the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) without reduction for liabilities, as determined by the
General Partner as of the date of distribution; and
(d)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (as set forth in Exhibit B);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the General Partner determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Current Profit, Residual Profit and Residual Loss.
“Immediate Family Member” means, with respect to any natural Person, such
natural Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse or former spouse, parents,
parents-in-law, children, siblings or grandchildren.
“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or her
estate; (ii) as to any corporation that is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership that is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate that is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust that is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner.  For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the


{10654250;3}
10
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Partner files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Partner in any proceeding
of the nature described in clause (b) above, (e) the Partner seeks, consents to
or acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in
clause (g) is not vacated within ninety (90) days after the expiration of any
such stay.
“Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (A) the General
Partner or (B) a director, officer or employee of the Partnership or the General
Partner, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.
“Initial Agreement” has the meaning set forth in the recitals.
“Investments” means investments made by the Partnership, directly or indirectly,
in a Property, Loan or Other Permitted Investment Asset.
“IRS” means the United States Internal Revenue Service.
“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.  A Limited Partner Interest may be expressed as a number of OP
Units.
“Liquidating Event” has the meaning set forth in Section 13.1.
“Liquidator” has the meaning set forth in Section 13.2A.
“Listing” means the listing of the REIT Shares on a national securities
exchange.
“Loans” means notes and other evidences of indebtedness or obligations acquired,
originated or entered into, directly or indirectly, by the Partnership as
lender, noteholder, participant, note purchaser or other capacity, including but
not limited to first or subordinate mortgage loans, construction loans,


{10654250;3}
11
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




development loans, loan participations, loans secured by capital stock or any
other assets or form of equity interest and any other type of loan or financial
arrangement, such as providing or arranging for letters of credit, providing
guarantees of obligations to third parties, or providing commitments for loans. 
Loans shall not include leases which are not recognized as leases for federal
income tax reporting purposes.
“Majority in Interest of the Limited Partners” means Limited Partners holding in
the aggregate Percentage Interests that are greater than fifty percent (50%) of
the aggregate Percentage Interests of all Limited Partners.


“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C to this Agreement.
“Offer” has the meaning set forth in Section 11.2C.
“Offering” means the public offering of REIT Shares pursuant to a Registration
Statement.
“OP Unit” means a Partnership Unit which is designated as an OP Unit of the
Partnership.
“OP Unit Transaction” means a transaction to which the Partnership or the
General Partner shall be a party, including, a Transaction, a merger,
consolidation, unit exchange, self-tender offer for all or substantially all OP
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets (but excluding any transaction
which constitutes an Adjustment Event and any merger in which the General
Partner is the surviving entity) in each case as a result of which OP Units
shall be exchanged for or converted into the right, or the holders of such OP
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof.
“Other Permitted Investment Asset” means assets, other than cash, cash
equivalents, short term bonds, auction rate securities and similar short term
investments, acquired by the Partnership for investment purposes that is not a
Loan or a Property and is consistent with the investment objectives and policies
of the Partnership.
“Partner” means a General Partner, a Special Limited Partner, or a Limited
Partner, and “Partners” means the General Partner, the Special Limited Partner
and the Limited Partners.
“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.


{10654250;3}
12
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.
“Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and (2) of the Regulations, and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership taxable
year shall be determined in accordance with the rules of Section 1.704-2(i)(2)
of the Regulations.
“Partnership” shall have the meaning set forth in the introduction.
“Partnership Interest” means an ownership interest in the Partnership of a
Partner, or the General Partner and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement.
“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.1A., which record
date shall be the same as the record date established by the REIT Shares Issuer
for a distribution to the holders of the REIT Shares.
“Partnership Redemption Price” has the meaning set forth in Section 8.6J.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of OP
Units and any classes or series of Partnership Units established after the date
hereof. The number of Partnership Units outstanding and the Percentage Interests
in the Partnership represented by such Partnership Units are set forth in
Exhibit A, as such Exhibit may be amended from time to time.
“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.


{10654250;3}
13
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Percentage Interest” means, as to a Partner, the fractional part of the
Partnership Interests owned by such Partner and expressed as a percentage as
specified in Exhibit A, as such Exhibit may be amended and adjusted from time to
time by the General Partner.
“Person” means an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.
“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101.3, and any successor regulations thereto.
“Pledge” shall have the meaning set forth in Section 11.3A.
“Precontribution Gain” has the meaning set forth in subparagraph 4(c) of Exhibit
B.
“Property” or “Properties” means a partial or entire interest in real property
(including leasehold interests) and personal or mixed property connected
therewith.  An Investment which obligates the Partnership to acquire a Property
will be treated as a Property for purposes of this Agreement.
“Qualifying Party” means (a) an Additional Limited Partner; (b) an Immediate
Family Member, or a lending institution as the pledgee of a Pledge, who is the
transferee in a permitted transfer pursuant to Section 11.3; or (c) a
Substituted Limited Partner succeeding to all or part of the Limited Partner
Interest of (i) an Additional Limited Partner or (ii) an Immediate Family
Member, or a lending institution who is the pledgee of a Pledge, who is the
transferee in a permitted transfer pursuant to Section 11.3.
“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
“Qualified Transferee” means an “accredited investor” as such term is defined in
Rule 501 promulgated under the Securities Act.
“Real Estate Assets” means any investment by the Partnership in unimproved and
improved Real Property (including fee or leasehold interests, options and
leases), directly, through one or more subsidiaries or through a joint venture.
“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.
“Redemption” has the meaning set forth in Section 8.6A(ii).
“Registration Statement” means a Registration Statement relating to a public
offering filed by the REIT Shares Issuer with the Securities and Exchange
Commission, and any amendments thereto at any time made, relating to the REIT
Shares.


{10654250;3}
14
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“Regulatory Allocations” means the allocations set forth in paragraph 2 of
Exhibit B.
“REIT” means a real estate investment trust, as defined under Sections 856
through 860 of the Code.
“REIT Expenses” means (i) costs and expenses relating to the continuity of
existence of the REIT Shares Issuer and its Subsidiaries (all such entities
shall, for purposes of this section, be included within the definition of REIT
Shares Issuer), including, without limitation, taxes, fees and assessments
associated therewith and any costs, expenses or fees payable to any director,
officer or employee of the REIT Shares Issuer (including, without limitation,
any costs of indemnification), (ii) costs and expenses relating to any offer or
registration of REIT Shares or other securities by the REIT Shares Issuer and
all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offer of securities and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses incurred in connection with the
repurchase of any securities by the REIT Shares Issuer, (iv) costs and expenses
associated with the preparation and filing of any periodic or other reports and
communications by the REIT Shares Issuer under federal, state or local laws or
regulations, including filings with the Commission, (v) costs and expenses
associated with compliance by the REIT Shares Issuer with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the REIT Shares Issuer, (vii) costs and expenses incurred by the
REIT Shares Issuer relating to any issuance or redemption of Partnership
Interests, and (viii) all other operating or administrative costs incurred by
the REIT Shares Issuer in connection with the ordinary course of the REIT Shares
Issuer’s or the Partnership’s business (including the business of any Subsidiary
thereof).
“REIT Requirements” has the meaning set forth in Section 5.2.
“REIT Share” means a share of common stock of the REIT Shares Issuer.
“REIT Shares Amount” means a whole number of REIT Shares equal to the product
obtained by multiplying the number of OP Units offered for redemption by a
Tendering Partner (x) for which such Tendering Partner has elected to receive
REIT Shares in accordance with Section 8.6A(ii)(y) or (y) for which the General
Partner has elected to issue or cause to be issued REIT Shares in lieu of the
Partnership’s redemption for cash in accordance with Section 8.6B, as
applicable, by the Conversion Factor as of the Specified Redemption Date plus
cash in lieu of any fractional REIT Shares based on the Fair Market Value of a
REIT Share as of the date of receipt by the General Partner of a Notice of
Redemption; provided, that in the event the REIT Shares Issuer issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption


{10654250;3}
15
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Date, then the REIT Shares Amount shall also include the rights issuable to a
holder of REIT Shares on the record date fixed for purposes of determining the
holders of REIT Shares entitled to such rights.
“REIT Shares Issuer” means STAR.
“Residual Loss” has the meaning set forth in subparagraph 1(c) of Exhibit B.
“Residual Profit” has the meaning set forth in subparagraph 1(c) of Exhibit B.
“Safe Harbor” has the meaning set forth in Section 10.2B.
“Safe Harbor Election” has the meaning set forth in Section 10.2B.
“Safe Harbor Interests” has the meaning set forth in Section 10.2B.
“Sales” has the meaning set forth in the Charter.
“Section 7704 Safe Harbors” has the meaning set forth in Section 11.6F.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.
“Special Fees” means fees or expenses that are required or intended to be borne
entirely or disproportionately by one or more particular Classes of OP Units,
including but not limited to, selling commissions, dealer manager fees and
distribution and shareholder servicing fees.
“Special Limited Partner” means Steadfast Apartment Advisor III, LLC, a Delaware
limited liability company, and any Person who becomes a substitute Special
Limited Partner as provided herein, and any of their successors as Special
Limited Partner.
“Special Limited Partner Interest” means a Partnership Interest held by the
Special Limited Partner.  A Special Limited Partner Interest may be expressed as
a number of OP Units, but only to the extent that the Special Limited Partner
makes Capital Contributions to the Partnership.
“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption.
“STAR” means Steadfast Apartment REIT, Inc., a Maryland corporation.
“Stockholder” means a holder of REIT Shares.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.


{10654250;3}
16
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




“Subsidiary Partnership” means any partnership or limited liability company that
is a Subsidiary of the Partnership.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.
“Surviving General Partner” has the meaning set forth in Section 11.2D.
“Tax Allocations” means the allocations set forth in paragraph 4 of Exhibit B.
“Tax Items” has the meaning set forth in subparagraph 4(a) of Exhibit B.
“Tenant” means any tenant from whom the General Partner derives rent either
directly or indirectly through partnerships, including the Partnership, or
Qualified REIT Subsidiaries.
“Tendered Class ART OP Units” has the meaning set forth in Section 8.6A(i).
“Tendered Class A-2 OP Units” has the meaning set forth in Section 8.6A(i).
“Tendered Units” has the meaning set forth in Section 8.6A(ii).
“Tendering Partner” has the meaning set forth in Section 8.6A(ii).
“Transaction” has the meaning set forth in Section 11.2C.
Certain additional terms and phrases have the meanings set forth in Exhibit B.

ARTICLE 2


ORGANIZATIONAL MATTERS


Section 2.1    Organization.
The Partnership is a limited partnership formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement.  Except
as expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act. 
The Partnership Interest of each Partner shall be personal property for all
purposes.


{10654250;3}
17
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 2.2    Name.
The name of the Partnership is Steadfast Apartment REIT III Operating
Partnership, L.P.  The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof.  The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires.  The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Limited Partners of such change in the next
regular communication to the Limited Partners.
Section 2.3    Registered Office and Agent; Principal Office.
The name and address of the registered office and registered agent of the
Partnership is The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, New Castle County, Delaware 19801. The principal
office of the Partnership is located at 18100 Von Karman Avenue, Suite 500,
Irvine, California 92612, or such other place as the General Partner may from
time to time designate by notice to the other Partners.  The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.
Section 2.4    Power of Attorney.
A.    Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:
(1)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article 11, Article 12, or Article 13 or the Capital
Contribution of any Partner; and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and


{10654250;3}
18
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole
discretion of the General Partner or any Liquidator, to effectuate the terms or
intent of this Agreement.  Nothing contained herein shall be construed as
authorizing the General Partner or any Liquidator to amend this Agreement except
in accordance with Article 14 or as may be otherwise expressly provided for in
this Agreement.
B.    The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s OP Units
and shall extend to such Limited Partner’s or Assignee’s heirs, successors,
assigns and personal representatives.  Each such Limited Partner or Assignee
hereby agrees to be bound by any representation made by the General Partner or
any Liquidator, acting in good faith pursuant to such power of attorney; and
each such Limited Partner or Assignee hereby waives any and all defenses which
may be available to contest, negate or disaffirm the action of the General
Partner or any Liquidator, taken in good faith under such power of attorney. 
Each Limited Partner or Assignee shall execute and deliver to the General
Partner or any Liquidator, within fifteen (15) days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.
Section 2.5    Term.
The term of the Partnership commenced on the date of its formation and the
Partnership shall have a perpetual existence unless it is dissolved pursuant to
the provisions of Article 13 or as otherwise provided by law.

ARTICLE 3

PURPOSE


Section 3.1    Purpose and Business.
The purpose and nature of the business to be conducted by the Partnership is to
(i) conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, (ii) enter into any partnership, joint venture or
other similar arrangement to engage in any business described in the foregoing
clause (i) or to own interests in any entity engaged, directly or indirectly, in
any such business and (iii) do anything necessary or incidental to the
foregoing; provided, however, that such business shall be limited to and
conducted in such a manner as to permit the REIT Shares Issuer at all times to
be classified as a REIT for federal income tax purposes, unless the REIT Shares
Issuer ceases to qualify as a REIT for


{10654250;3}
19
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




reasons other than the conduct of the business of the Partnership.  In
connection with the foregoing, and without limiting the REIT Shares Issuer’s
right in its sole discretion to cease qualifying as a REIT, the Limited Partners
acknowledge that the REIT Shares Issuer current status as a REIT inures to the
benefit of all the Limited Partners and not solely the REIT Shares Issuer.


Section 3.2    Powers.
The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, grant guarantees and/or indemnities,
acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, notwithstanding
anything to the contrary in this Agreement, the Partnership shall not take, or
refrain from taking, any action which, in the judgment of the General Partner,
in its sole and absolute discretion, (i) could adversely affect the ability of
the REIT Shares Issuer to continue to qualify as a REIT, (ii) absent the consent
of the General Partner, which may be given or withheld in its sole and absolute
discretion, could subject the General Partner or the REIT Shares Issuer to any
taxes under Section 857 or Section 4981 of the Code, or (iii) could violate any
law or regulation of any governmental body or agency having jurisdiction over
the General Partner, the REIT Shares Issuer or their securities, unless any such
action (or inaction) under the foregoing clauses (i), (ii) or (iii) shall have
been specifically consented to by the General Partner in writing.
Section 3.3    Partnership only for Purposes Specified.
The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1. 
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner.  No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.


{10654250;3}
20
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 3.4    Representations and Warranties by the Parties.
A.    Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
B.    Each Partner that is not an individual represents and warrants to each
other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or bylaws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees or stockholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of such Partner’s properties or any of its partners,
trustees, beneficiaries or stockholders, as the case may be, is or are subject,
(iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
C.    Each Partner represents, warrants, and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances.  Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment.  Each Partner
represents, warrants and agrees that such Partner is an “accredited investor”
(as such term is defined in Rule 501(a) of Regulation D under the Securities
Act).
D.    Each Partner acknowledges that (i) the OP Units (and any REIT Shares that
might be exchanged therefor) have not been registered under the Securities Act
and may not be transferred unless they are subsequently registered under the
Securities Act or an exemption from such registration is available (it being
understood that the Partnership has no intention of so registering the OP
Units), (ii) a restrictive legend in the form set forth in Exhibit D shall be
placed on the certificates representing the OP Units, and (iii) a notation shall
be made in the appropriate records of the Partnership indicating that the OP
Units are subject to restrictions on transfer.


{10654250;3}
21
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




E.    Each Limited Partner further represents, warrants, covenants and agrees as
follows:
(1)    at any time such Partner actually or Constructively Owns a 25% or greater
capital interest or profits interest in the Partnership, it does not and will
not, without the prior written consent of the General Partner, actually own or
Constructively Own (a) with respect to any Tenant that is a corporation, any
stock of such Tenant, and (b) with respect to any Tenant that is not a
corporation, any interests in either the assets or net profits of such Tenant.
(2)    at any time such Partner actually or Constructively Owns a 25% or greater
capital interest or profits interest in the Partnership, it does not, and agrees
that it will not without the prior written consent of the General Partner,
actually own or Constructively Own, any stock in the REIT Shares Issuer, other
than any REIT Shares or other shares of capital stock of the REIT Shares Issuer
such Partner may acquire as a result of an exchange of Tendered Units pursuant
to Section 8.6, subject to the ownership limitations set forth in the Charter.
(3)    Upon request of the General Partner, it will disclose to the General
Partner the amount of REIT Shares or other shares of capital stock of the REIT
Shares Issuer that it actually owns or Constructively Owns.
(4)    It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in E(1) or E(2) above are violated, or
(b) the Partnership’s actual or Constructive Ownership of REIT Shares or other
shares of capital stock of the REIT Shares Issuer violates the limitations set
forth in the Charter, then (x) some or all of the Redemption rights of the
Partners may become non-exercisable, and (y) some or all of the REIT Shares
owned by the Partners may be automatically transferred to a trust for the
benefit of a charitable beneficiary, as provided in the Charter.
(5)    Without the consent of the General Partner, which may be given or
withheld in its sole discretion, no Partner shall take any action that would
cause the Partnership at any time to have more than 100 partners (including as
partners those persons indirectly owning an interest in the Partnership through
a partnership, limited liability company, S corporation or grantor trust (such
entity, a “Flow Through Entity”), but only if substantially all of the value of
such person’s interest in the Flow Through Entity is attributable to the Flow
Through Entity’s interest (direct or indirect) in the Partnership).
F.    The representations and warranties contained in Section 3.4 shall survive
the execution and delivery of this Agreement by each Partner and the dissolution
and winding-up of the Partnership.
G.    Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.


{10654250;3}
22
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 3.5    Certain ERISA Matters.
Each Partner acknowledges that the Partnership is intended to qualify as a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation).  The General Partner may structure investments in, relationships
with and conduct with respect to Investments and any other assets of the
Partnership so that the Partnership will be a “real estate operating company”
(as such term is defined in the Plan Asset Regulation).

ARTICLE 4


CAPITAL CONTRIBUTIONS


Section 4.1    Capital Contributions of the Partners.
At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement.  The Partners shall own OP Units of the class or series and in the
amounts set forth in Exhibit A and shall have a Percentage Interest in the
Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, Capital Contributions,
the issuance of additional OP Units or similar events having an effect on a
Partner’s Percentage Interest.  Except as required by law, as otherwise provided
in Sections 4.4, 4.5 and 10.5, or as otherwise agreed to by a Partner and the
Partnership, no Partner shall be required or permitted to make any additional
Capital Contributions or loans to the Partnership.
Section 4.2    Classes of Partnership Units.
The General Partner is hereby authorized to cause the Partnership to issue OP
Units designated as Class A OP Units, Class R OP Units, Class T OP Units and
Class A-2 OP Units. Each such Class of OP Units shall have the rights and
obligations attributed to that Class under this Agreement.
Section 4.3    Loans by Third Parties.
Subject to Section 4.4, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Investments) with any Person that is not the General Partner upon such terms as
the General Partner determines appropriate; provided that, the Partnership shall
not incur any Debt that is recourse to the General Partner, except to the extent
otherwise agreed to by the General Partner in its sole discretion.




{10654250;3}
23
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 4.4    Additional Funding and Capital Contributions.
A.    General.  The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition of additional Investments or for such other Partnership
purposes as the General Partner may determine.  Additional Funds may be raised
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.4.  No Person
shall have any preemptive, preferential or similar right or rights to subscribe
for or acquire any Partnership Interest, except as set forth in this Section
4.4.
B.    Issuance of Additional Partnership Interests.  The General Partner, in its
sole and absolute discretion, may raise all or any portion of the Additional
Funds by accepting additional Capital Contributions of cash.  The General
Partner may also accept additional Capital Contributions of real property or any
other non-cash assets.  In connection with any such additional Capital
Contributions (of cash or property) or events, the General Partner is hereby
authorized to cause the Partnership from time to time to issue to Partners
(including the General Partner) or other Persons (including, without limitation,
in connection with the contribution of property to the Partnership) additional
OP Units or other Partnership Interests in one or more classes, or one or more
series of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers, and duties, including
rights, powers, and duties senior to then existing Limited Partner Interests,
all as shall be determined by the General Partner in its sole and absolute
discretion subject to Delaware law, and as set forth (if applicable) by
amendment to this Agreement, including without limitation, (i) the allocations
of items of Partnership income, gain, loss, deduction, and credit to such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; (iii) the rights
of each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (iv) the right to vote, including, without
limitation, the Limited Partner approval rights set forth in Section 11.2A.  The
General Partner’s determination that consideration is adequate shall be
conclusive insofar as the adequacy of consideration relates to whether the
Partnership Interests are validly issued and paid.  In the event that the
Partnership issues additional Partnership Interests pursuant to this
Section 4.4B, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4 and
Section 8.6) as it determines are necessary to reflect the issuance of such
additional Partnership Interests.  Without limiting the foregoing, the General
Partner is expressly authorized to cause the Partnership to issue OP Units for
less than fair market value, so long as the General Partner concludes in good
faith that such issuance of Partnership Interests is in the best interests of
the Partnership.
Section 4.5    Other Contribution Provisions.
With the consent of the General Partner, in its sole discretion, one or more
Limited Partners may enter into agreements with the Partnership, in the form of
a guarantee or contribution agreement, which have the effect of providing a
guarantee of certain obligations of the Partnership.


{10654250;3}
24
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 4.6    No Preemptive Rights.
Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) providing funds to the Partnership or (ii) issuance or
sale of any OP Units or other Partnership Interests.
Section 4.7    No Interest; No Return.
No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account.  Except as provided herein or by law, no Partner
shall have any right to demand or receive the return of its Capital Contribution
from the Partnership.

ARTICLE 5

DISTRIBUTIONS


Section 5.1    Distributions.
A.    Cash Available for Distribution. Except as otherwise provided herein, the
General Partner shall cause the Partnership to distribute, at such times and in
such amounts as the General Partner shall determine (each a “Distribution
Date”), Available Cash to the Partners in the following order of priority:
(1)    First, if any Aggregate Unpaid Dividend Equivalent Amounts exists, then,
such Aggregate Unpaid Dividend Equivalent Amount shall be calculated separately
with respect to each previous calendar quarter, and the amounts thereof shall be
distributed pro rata to the Partners holding Class A-2 OP Units, in the order in
which such Aggregate Unpaid Dividend Equivalent Amounts have accrued (with the
amounts attributable to the earliest calendar quarter being paid first and the
amounts attributable to the most recent calendar quarter being paid last), in
proportion to such Partners’ respective Aggregate Unpaid Divided Equivalent
Amounts attributable to each such calendar quarter;
(2)    Second, pro rata among the Partners holding Class A-2 OP Units in
proportion to their respective Percentage Interests on the Partnership Record
Date for the Current Quarter, until each Partner holding Class A-2 OP Units has
received an amount equal to its Dividend Equivalent for such Current Quarter;
(3)    Third, the remaining Available Cash pro rata among the Partners other
than the Partners holding Class A-2 OP Units, in proportion to such Partners’
respective Percentage Interests in the Partnership.
The amount and frequency of distributions of any cash other than Available Cash
shall be determined by the General Partner in its sole discretion and, if
distributed, such cash shall be distributed to the Partners in accordance with
this Section 5.1A. If a new or existing Partner acquires an additional
Partnership Interest in exchange for a Capital Contribution on any date other
than a Partnership Record Date, the cash distribution attributable to such
additional Partnership Interest for the Partnership Record Date following the
issuance of such additional Partnership Interest shall be reduced in the
proportion that the number of days that such


{10654250;3}
25
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




additional Partnership Interest is held by such Partner bears to the number of
days between such Partnership Record Date and the immediately preceding
Partnership Record Date.
B.    Coordination. In no event may any Partner receive a distribution pursuant
to Sections 5.1A with respect to a Partnership Unit if such Partner is entitled
to receive a distribution with respect to REIT Shares for which such a
Partnership Unit has been exchanged.
C.    Special Fees. If the Partnership directly or indirectly incurs Special
Fees, (i) cash available for distribution under this Section 5.1 shall be
increased by the Special Fees to the extent that cash available for distribution
was previously reduced by such fees; and (ii) the amounts otherwise
distributable among the Classes of OP Units shall then be reduced to reflect
their appropriate shares of the Special Fees. For example, if the Partnership
has Available Cash of $1,000 after taking into account a distribution and
shareholder servicing fee of $200 that is required to be borne entirely by the
Partners holding Class T OP Units, Available Cash shall be increased to $1,200
for purposes of this Section 5.1 and the amounts otherwise distributable to the
Class T OP Units under this Section 5.1 shall be reduced by $200.
Section 5.2    Qualification as a REIT.
The General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts under this Article 5 to enable the REIT Shares
Issuer to pay dividends to the Stockholders that will enable the REIT Shares
Issuer to (a) satisfy the requirements for qualification as a REIT under the
Code and Regulations (“REIT Requirements”), and (b) avoid any federal income or
excise tax liability; provided, however, that the General Partner shall not be
bound to comply with this covenant to the extent such distributions would (i)
violate applicable Delaware law, or (ii) contravene the terms of any notes,
mortgages or other types of debt obligations to which the Partnership may be
subject in conjunction with borrowed funds.
Section 5.3    Withholding.
With respect to any withholding tax or other similar tax liability or obligation
to which the Partnership may be subject as a result of any act or status of any
Partner or the Special Limited Partner or to which the Partnership becomes
subject with respect to any Partnership Unit or the Special Limited Partner
Interest, the Partnership shall have the right to withhold amounts distributable
pursuant to this Article V to such Partner or the Special Limited Partner or
with respect to such Partnership Units or the Special Limited Partner Interest,
to the extent of the amount of such withholding tax or other similar tax
liability or obligation pursuant to the provisions contained in Section 10.5,
and the amount of any withholding shall reduce the right of such Partner or the
Special Limited Partner to future distribution to the extent provided in Section
10.5.
Section 5.4    Additional Partnership Interests.
If the Partnership issues Partnership Interests in accordance with Section 4.4,
the distribution priorities set forth in Section 5.1 shall be amended, as
necessary, to reflect the distribution priority of such Partnership Interests
and corresponding amendments shall be made to the provisions of Exhibit B.


{10654250;3}
26
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 5.5    Distributions in Kind.
Except as expressly provided herein, no right is given to any Partner to demand
and receive property other than cash.  The General Partner may determine, in its
sole and absolute discretion, to make a distribution in-kind to the Partners of
Partnership assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10.
Section 5.6    Distributions upon Liquidation.
Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.
Section 5.7    Distribution Limitation.
Notwithstanding any other provision in this Article 5, the General Partner shall
have the power, in its reasonable discretion, to adjust the distributions to the
Special Limited Partner to the extent necessary to avoid violations of the
“2%/25% Guidelines” as described in the Advisory Agreement.

ARTICLE 6

ALLOCATIONS


Section 6.1    Allocations.
Current Profit, Residual Profit, Residual Loss and other Partnership items shall
be allocated pursuant to the provisions of Exhibit B.

ARTICLE 7


MANAGEMENT AND OPERATIONS OF BUSINESS


Section 7.1    Management.
A.    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership.  The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner.  In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including Sections 7.3 and 11.2,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership (including, without
limitation, all actions consistent with allowing the REIT Shares Issuer at all
times to qualify as a REIT unless the REIT


{10654250;3}
27
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Shares Issuer voluntarily terminates its REIT status), to exercise all powers
set forth in Section 3.2 and to effectuate the purposes set forth in
Section 3.1, including, without limitation:
(1)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the REIT Shares Issuer (so long as the REIT Shares Issuer has
determined to qualify as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
REIT Shares Issuer to maintain REIT status), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by mortgage, deed of
trust or other lien or encumbrance on all or any of the Partnership’s assets)
and the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;
(2)    the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange;
(3)    subject to the provisions of Section 11.2, the acquisition, disposition,
mortgage, pledge, encumbrance, hypothecation or exchange of any assets of the
Partnership or the merger or other combination of the Partnership with or into
another entity;
(4)    the acquisition, disposition, mortgage, pledge, encumbrance or
hypothecation of all or any assets of the Partnership, and the use of the assets
of the Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct or the operations of
the General Partner or the Partnership, the lending of funds to other Persons
(including, without limitation, the General Partner or any Subsidiaries of the
Partnership) and the repayment of obligations of the Partnership, any of its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;
(5)    the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;
(6)    the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;


{10654250;3}
28
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(7)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;
(8)    the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership, the determination of their
compensation and other terms of employment or hiring, including waivers of
conflicts of interest and the payment of their expenses and compensation out of
the Partnership’s assets;
(9)    the maintenance of such insurance for the benefit of the Partnership and
the Partners and directors and officers of the Partnership or the General
Partner as it deems necessary or appropriate;
(10)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures, corporations or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, that, as long as the REIT
Shares Issuer has determined to continue to qualify as a REIT, the Partnership
may not engage in any such formation, acquisition or contribution that could
cause the REIT Shares Issuer to fail to qualify as a REIT;
(11)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(12)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Person (including, without limitation,
contributing or loaning Partnership funds to, incurring indebtedness on behalf
of, or guarantying the obligations of any such Persons);
(13)    subject to the other provisions in this Agreement, the determination of
the fair market value of any Partnership property distributed in kind using such
reasonable method of valuation as it may adopt, provided, that such methods are
otherwise consistent with requirements of this Agreement;
(14)    the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;
(15)    holding, managing, investing and reinvesting cash and other assets of
the Partnership;


{10654250;3}
29
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(16)    the collection and receipt of revenues and income of the Partnership;
(17)    the exercise, directly or indirectly through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;
(18)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(19)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;
(20)    the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
(21)    the issuance of additional Partnership Interests, as appropriate, in
connection with the contribution of Additional Funds pursuant to Section 4.4;
(22)    the distribution of cash to acquire OP Units held by a Limited Partner
in connection with a Limited Partner’s exercise of its Redemption Right under
Section 8.6 hereof;
(23)    the amendment and restatement of Exhibit A hereto to reflect accurately
at all times the Capital Contributions and Percentage Interests of the Partners
as the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of OP Units, the admission of
any Additional Limited Partner or any Substituted Limited Partner or otherwise,
which amendment and restatement, notwithstanding anything in this Agreement to
the contrary, shall not be deemed an amendment to this Agreement, as long as the
matter or event being reflected in Exhibit A hereto otherwise is authorized by
this Agreement;
(24)    the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
under Section 7704 of the Code; and
(25)    the delegation to another Person of any powers now or hereafter granted
to the General Partner.
B.    Each of the Limited Partners agrees that the General Partner is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except


{10654250;3}
30
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




as provided in Section 7.3 or 11.2), the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation.  The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
C.    At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Investments and (ii) liability insurance for the Indemnities
hereunder.
D.    At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
E.    Each of the Limited Partners acknowledges that, in exercising its
authority under this Agreement, the General Partner may, but shall be under no
obligation to, take into account the tax consequences to any Partner (including
the General Partner) of any action taken (or not taken) by the General Partner. 
The General Partner and the Partnership shall not have liability to a Partner
under this Agreement as a result of any income tax liability incurred by a
Limited Partner as a result of an action (or inaction) by the General Partner
pursuant to its authority under this Agreement.  There may be circumstances in
which the fiduciary duties that the General Partner owes to the Limited Partners
conflicts with any duties that the officers and directors of the General Partner
or the REIT Shares Issuer owe to their stockholders.  For so long as the General
Partner owns a controlling interest in the Partnership, any such conflict that
cannot be resolved in a manner not adverse to either such stockholders or the
Limited Partners shall be resolved in favor of such stockholders.
F.    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
Section 7.2    Certificate of Limited Partnership.
To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own
property.  Subject to the terms of Section 8.5.A(4),


{10654250;3}
31
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




the General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate or any amendment thereto to any Limited Partner. 
The General Partner shall use all reasonable efforts to cause to be filed such
other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware, any other state, or the District of
Columbia or other jurisdiction, in which the Partnership may elect to do
business or own property.
Section 7.3    Restrictions on General Partner’s Authority.
A.    The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of the
Limited Partners and the Special Limited Partner, and may not (i) perform any
act that would subject a Limited Partner to liability as a general partner in
any jurisdiction or any other liability except as provided herein or under the
Act; or (ii) enter into any contract, mortgage, loan or other agreement that
prohibits or restricts, or has the effect of prohibiting or restricting, the
ability of a Limited Partner to exercise its rights to a Redemption in full,
except in each case with the written consent of such Limited Partner.
B.    The General Partner shall not, without the prior Consent of the Partners
(in addition to any Consent of the Limited Partners required by any other
provision hereof), or except as provided in Section 7.3D, amend, modify or
terminate this Agreement.
C.    The General Partner may not cause the Partnership to take any action which
the General Partner would be prohibited from taking directly under the General
Partner’s bylaws as in effect from time to time.
D.    Notwithstanding Section 7.3B, the General Partner shall have the exclusive
power to amend this Agreement as may be required to facilitate or implement any
of the following purposes:
(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(2)    to reflect the issuance of additional Partnership Interests pursuant to
Sections 4.4B and 5.4 or the admission, substitution, termination, or withdrawal
of Partners in accordance with this Agreement (which may be effected through the
replacement of Exhibit A with an amended Exhibit A);
(3)    to set forth or amend the designations, rights, powers, duties and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article 4;
(4)    to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;


{10654250;3}
32
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(5)    to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law; and
(6)    to reflect such changes as are reasonably necessary for the REIT Shares
Issuer to maintain its status as a REIT, including changes which may be
necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS.
The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3D is taken.
E.    Notwithstanding Sections 7.3B and 7.3D, this Agreement shall not be
amended with respect to any Partner adversely affected, and no action may be
taken by the General Partner, without the Consent of such Partner adversely
affected if such amendment or action would (i) convert a Limited Partner’s
interest in the Partnership into a general partner’s interest (except as the
result of the General Partner acquiring such interest), (ii) modify the limited
liability of a Limited Partner, (iii) alter rights of the Partner to receive
distributions pursuant to Article 5 or Section 13.2A(4), or the allocations
specified in Article 6 (except as permitted pursuant to Sections 4.4, 5.4 and
7.3D(2)), (iv) materially alter or modify the rights to a Redemption or the REIT
Shares Amount as set forth in Section 8.6, and related definitions hereof, or
(v) amend this Section 7.3E.  Further, no amendment may alter the restrictions
on the General Partner’s authority set forth elsewhere in this Section 7.3 or in
Section 11.2A without the Consent specified in such section.  This Section 7.3E
does not require unanimous consent of all Partners adversely affected unless the
amendment is to be effective against all partners adversely affected.
Section 7.4    Reimbursement of the General Partner.
A.    Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
B.    The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s and the General Partner’s organization, the
ownership of its assets and its operations.  The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership.  Except to the extent
provided in this Agreement, the General Partner and its Affiliates shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses that the General
Partner and its Affiliates incur relating to the ownership and operation of, or
for the benefit of, the Partnership (including, without limitation,
administrative expenses); provided, that the amount of any such reimbursement
shall be reduced by any interest earned by the General Partner with respect to
bank accounts or other instruments or accounts held by it on behalf of the
Partnership.  The Partners acknowledge that all such expenses of the General
Partner are deemed to be for the benefit of the Partnership.  Such reimbursement
shall be in addition to any reimbursement made as a result of indemnification
pursuant to Section 7.7 hereof.  In the event that certain expenses are incurred
for the benefit of the Partnership and other entities (including


{10654250;3}
33
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




the General Partner), such expenses will be allocated to the Partnership and
such other entities in such a manner as the General Partner in its sole and
absolute discretion deems fair and reasonable.  All payments and reimbursements
hereunder shall be characterized for federal income tax purposes as expenses of
the Partnership incurred on its behalf, and not as expenses of the General
Partner.
C.    In addition to the expenses that are directly attributable to the
Partnership, the Partnership shall pay the REIT Expenses that are allocable to
the Partnership. The General Partner, in its sole and absolute discretion, shall
determine what portion of the REIT Expenses are allocable to the Partnership. If
any REIT Expenses determined by the General Partner to be allocable to the
Partnership are paid by the General Partner, the General Partner shall be
reimbursed by the Partnership therefor.
D.    If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.4 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
Section 7.5    Outside Activities of the General Partner.
The Partners and any officer, director, employee, agent, trustee, Affiliate,
Subsidiary, or stockholder of any Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Partners nor any other Person shall have any rights
by virtue of this Agreement or the partnership relationship established hereby
in any such business ventures, interests or activities, and the Partners shall
have no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Partner,
even if such opportunity is of a character which, if presented to the
Partnership or any Partner, could be taken by such Person.
Section 7.6    Contracts with Affiliates.
A.    The Partnership may lend or contribute to Persons in which it has an
equity investment, and such Persons may borrow funds from the Partnership, on
terms and conditions established in the sole and absolute discretion of the
General Partner.  The foregoing authority shall not create any right or benefit
in favor of any Person.
B.    Except as provided in Section 7.5, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner in its sole discretion deems advisable.
C.    The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the


{10654250;3}
34
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership, the General Partner, or any of the Partnership’s Subsidiaries.
D.    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.
E.    The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.
Section 7.7    Indemnification.
A.    To the fullest extent permitted by law, the Partnership shall indemnify an
Indemnitee from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership as set forth in this Agreement
in which any Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, unless (1) the Charter prohibits the corporation from
indemnifying the Indemnitee for a tax matter, in which case the Partnership
shall likewise be prohibited from indemnifying the Indemnitee for the matter, or
(2) it is established that:  (i) the act or omission of the Indemnitee was
material to the matter giving rise to the proceeding and either was committed in
bad faith, fraud or was the result of active and deliberate dishonesty; (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services; or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful.  Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness.  The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, or any entry of
an order of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7A.  Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitee, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7, except to
the extent otherwise expressly agreed to by such Partner and the Partnership.


{10654250;3}
35
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




B.    Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’ s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
C.    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.
D.    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
E.    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
F.    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
G.    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
H.    The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.  Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.


{10654250;3}
36
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




I.    If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.7 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
J.    Any indemnification hereunder is subject to, and limited by, the
provisions of Section 17-108 of the Act and the Charter.
K.    In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership interest of such
Partner may be charged therefor.  The liability of a Partner under this
Section 7.7K shall not be limited to such Partner’s Partnership Interest, but
shall be enforceable against such Partner personally.
Section 7.8    Liability of the General Partner.
A.    Notwithstanding anything to the contrary set forth in this Agreement, none
of the General Partner nor any of its officers, directors, agents or employees
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees, or their successors or assigns, for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or any act or omission if the General Partner acted
in good faith.
B.    The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively.  The General Partner is under no obligation
to give priority to the separate interests of the Limited Partners or the
General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions.  If
there is a conflict between the interests of the stockholders of the General
Partner on one hand and the Limited Partners on the other, the General Partner
shall endeavor in good faith to resolve the conflict in a manner not adverse to
either the stockholders of the General Partner or the Limited Partners;
provided, however , that for so long as the General Partner, owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders.  The General
Partner shall not be liable under this Agreement to the Partnership or to any
Partner for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Limited Partners in connection with such decisions;
provided, that the General Partner has acted in good faith.
C.    Subject to its obligations and duties as General Partner set forth in
Section 7.1A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed


{10654250;3}
37
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




upon it hereunder either directly or by or through its agents.  The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by it in good faith.
D.    Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner and any of its officers, directors,
agents and employee’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
Section 7.9    Other Matters Concerning the General Partner.
(1)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
(2)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
(3)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact.  Each such attorney shall, to
the extent provided by the General Partner in the power of attorney, have full
power and authority to do and perform all and every act and duty which is
permitted or required to be done by the General Partner hereunder.
(4)    Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
the REIT Shares Issuer, for so long as the REIT Shares Issuer has determined to
qualify as a REIT, to (i) continue to qualify as a REIT or (ii) avoid the
General Partner or the REIT Shares Issuer incurring any taxes under Section 857
or Section 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.


{10654250;3}
38
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 7.10    Title to Partnership Assets.
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more subsidiaries or nominees, as the General Partner
may determine, including Affiliates of the General Partner.  The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership, a subsidiary or
a nominee thereof, as soon as reasonably practicable.  All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
Section 7.11    Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially.  Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such
dealing.  In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.


{10654250;3}
39
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


Section 8.1    Limitation of Liability.
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.
Section 8.2    Management of Business.
No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners.
Subject to any agreements entered into by a Limited Partner or its Affiliates
with the General Partner, Partnership or a Subsidiary, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership or that are enhanced by the activities of the Partnership.  Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee.  Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.
Section 8.4    Return of Capital.
Except pursuant to the rights of Redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein.  No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of


{10654250;3}
40
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Capital Contributions, or as otherwise expressly provided in this Agreement, or
as to profits, losses, distributions or credits.
Section 8.5    Rights of Limited Partners Relating to the Partnership.
A.    In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5C, each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s expense:
(1)    to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by the General Partner pursuant to
the Exchange Act, and each communication sent to the stockholders of the General
Partner;
(2)    to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;
(3)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(4)    to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and
(5)    to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
B.    The Partnership shall notify each Limited Partner in writing of any
adjustment made in the calculation of the REIT Shares Amount within a reasonable
time after the date such change becomes effective.
C.    Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or (ii) the Partnership or the General Partner is required by law or by
agreements with unaffiliated third parties to keep confidential.
Section 8.6    Redemption Rights.
A.    
(i)    At any time after one year following the date of issuance of any Class A
OP Units, Class R OP Units or Class T OP Units (collectively, “Class ART OP
Units”) to a Limited Partner, such Limited Partner


{10654250;3}
41
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




shall have the right (subject to the terms and conditions set forth herein and
in any other such agreement, as applicable) to require, subject to Section 8.6B
below, the Partnership to redeem all or a portion of the Class ART OP Units held
by such Limited Partner (such Class ART OP Units being hereafter referred to as
“Tendered Class ART Units”) in an amount per Class ART OP Unit equal to and in
the form of the Cash Amount (a “Class ART OP Units Redemption”); provided that
the terms of such Class ART OP Units do not provide that such Class ART OP Units
are not entitled to a right of Redemption.  The Tendering Partner shall have no
right, with respect to any Class ART OP Units so redeemed, to receive any
dividends or distributions paid on or after the Specified Redemption Date.
(ii)    At any time on or after the earlier of: (i) April 21, 2025, the date
that is five (5) years following the date of first issuance of the Class A-2 OP
Units, (ii) the date of the initial Offering or (iii) the receipt of a notice of
dissolution pursuant to Section 13.7, a Limited Partner holding Class A-2 OP
Units shall have the right (subject to the terms and conditions set forth herein
and in any other such agreement, as applicable) to require the Partnership to
redeem, or the REIT Shares Issuer to acquire, as applicable, all of the Class
A-2 OP Units held by such Limited Partner (such Class A-2 OP Units being
hereafter referred to as “Tendered Class A-2 OP Units” and collectively with the
Tendered Class ART Units, the “Tendered Units”) in an amount per Class A-2 OP
Unit equal to and in the form of, at the election of the Tendering Partner, (x)
the Cash Amount or (y) the REIT Shares Amount (a “Class A-2 OP Units Redemption”
and together with a Class ART OP Units Redemption, a “Redemption”).
(iii)    Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Limited Partner who is exercising the
right (the “Tendering Partner”).
B.    Notwithstanding Section 8.6A above, if a Limited Partner has delivered to
the General Partner a Notice of Redemption then the General Partner may, in its
sole and absolute discretion (subject to the limitations on ownership and
transfer of REIT Shares set forth in the Charter), elect to acquire some or all
of the Tendered Units (such Tendered Units for which the General Partner has
exercised its right, the “REIT Share Tendered Units”) from the Tendering Partner
in exchange for the REIT Shares Amount (as of the Specified Redemption Date)
and, if the General Partner so elects, the Tendering Partner shall sell the REIT
Share Tendered Units to the General Partner in exchange for the REIT Shares
Amount.  The General Partner shall promptly give such Tendering Partner written
notice of its election, and the Tendering Partner may elect to withdraw its
redemption request at any time prior to the acceptance of the cash or REIT
Shares Amount by such Tendering Partner; provided, however, that any Tendered
Units for which the General Partner has not issued or caused to be issued REIT
Shares shall be redeemed by the Partnership in accordance with Section 8.6A.
C.    The Cash Amount, if applicable, shall be payable to the Tendering Partner
within 30 days of the Specified Redemption Date in accordance with the
instructions set forth in the Notice of Redemption. The REIT Shares Amount, if
applicable, shall be delivered within 10 days of the Specified Redemption Date
as duly authorized, validly issued, fully paid and nonassessable REIT Shares
and, if applicable, free of any pledge, lien, encumbrance or restriction, other
than those provided in the Charter, the Bylaws, the Securities Act, relevant
state securities or blue sky laws and any applicable registration rights
agreement with respect


{10654250;3}
42
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




to such REIT Shares entered into by the Tendering Partner.  Notwithstanding any
delay in such delivery (but subject to Section 8.6E), the Tendering Partner
shall be deemed the owner of such REIT Shares for all purposes, including
without limitation, rights to vote or consent, and receive dividends, as of the
Specified Redemption Date.
D.    Each Limited Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same.  Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Partner shall assume and pay such transfer tax.
E.    Notwithstanding the provisions of Section 8.6A, 8.6B, 8.6C or any other
provision of this Agreement, a Limited Partner (i) shall not be entitled to
effect a Redemption for cash or an exchange for REIT Shares to the extent the
ownership or right to acquire REIT Shares pursuant to such exchange by such
Partner on the Specified Redemption Date could cause such Partner or any other
Person, or, in the opinion of counsel selected by the General Partner, may cause
such Partner or any other Person, to violate the restrictions on ownership and
transfer of REIT Shares set forth in the Charter and (ii) shall have no rights
under this Agreement to acquire REIT Shares which would otherwise be prohibited
under the Charter.  To the extent any attempted Redemption or exchange for REIT
Shares would be in violation of this Section 8.6E, it shall be null and void ab
initio and such Partner shall not acquire any rights or economic interest in the
cash otherwise payable upon such Redemption or the REIT Shares otherwise
issuable upon such exchange.
F.    Notwithstanding anything herein to the contrary (but subject to
Section 8.6E), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.6:
(1)    All OP Units acquired by the General Partner pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be General Partner Interests comprised of the same number and class of OP
Units.
(2)    A Limited Partner may not effect a Redemption for less than one thousand
(1,000) OP Units or, if such Partner holds less than one thousand (1,000) OP
Units, such Partner may effect a Redemption only with respect to all OP Units
held by such Partner.
(3)    A Tendering Partner may not effect more than four (4) Redemptions in a
single calendar year.
(4)    Without the consent of the General Partner, a Limited Partner may not
effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.


{10654250;3}
43
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(5)    The consummation of any Redemption or exchange for REIT Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(6)    Each Tendering Partner shall continue to own all OP Units subject to any
Redemption or exchange for REIT Shares, and be treated as a Partner with respect
to such OP Units for all purposes of this Agreement, until such OP Units are
transferred to the General Partner and paid for or exchanged on the Specified
Redemption Date.  Until a Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the General Partner with respect to such
Tendering Partner’s OP Units.
(7)    The General Partner may place restrictions on the ability of any Limited
Partner to exercise its Redemption rights hereunder to the extent the General
Partner determines, in its discretion, such restrictions are advisable to ensure
the Partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code.
G.    In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner pursuant to Section 4.4B, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.
H.    Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon a Redemption or exchange of Tendered Units.  If a Tendering Partner
believes that it is exempt from withholding upon a Redemption or exchange of
Tendered Units, such Partner must furnish the General Partner a FIRPTA
certificate or other documentation requested by the General Partner in a form
acceptable to the General Partner.  If the Partnership or the General Partner is
required to withhold and pay over to any taxing authority any amount upon a
Redemption or exchange of Tendered Units and the Cash Amount or the REIT Shares
Amount, as the case may be, equals or exceeds the amount of tax required to be
withheld, the amount withheld shall be treated as an amount received by such
Partner in redemption of its Tendered Units.  If the Cash Amount or the REIT
Shares Amount, as the case may be, is less than the amount of tax required to be
withheld, the Tendering Partner shall not receive any Cash Amount or REIT Shares
Amount, and the Tendering Partner shall contribute the excess of the amount of
tax required to be withheld over the Cash Amount or REIT Shares Amount before
such excess taxes are required to be paid to the taxing authority.
I.    The Conversion Factor shall be adjusted from time to time as follows:
(1)    In the event that the REIT Shares Issuer (A) declares or pays a dividend
on its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (B) subdivides its
outstanding REIT Shares, or (C) combines its outstanding REIT Shares into a
smaller number of REIT Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that


{10654250;3}
44
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




such dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on such date;
provided, however, that notwithstanding the foregoing, if the REIT Shares Issuer
declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares in REIT Shares
(including a dividend in which stockholders may elect to receive all or a
portion of such dividend in cash (other than pursuant to a dividend reinvestment
program)), no adjustment shall be made if, promptly thereafter, with respect to
any dividend or distribution with respect to REIT Shares, the Partnership pays a
distribution with respect to each Partnership Unit consisting of a number of
Partnership Units (or fraction thereof) equal to the product of (i) the quotient
obtained by dividing (a) the aggregate number of REIT Shares paid by the REIT
Shares Issuer as a dividend to all stockholders, by (b) the aggregate number of
REIT Shares outstanding as of the close of business on the record date for such
dividend, and (ii) the number of REIT Shares for which such Partnership Unit is
then redeemable pursuant to Section 8.6.
(2)    Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of any of the events described in
subsection (1), retroactive to the record date, if any, for such event,
provided, however, that if the Partnership receives a Notice of Redemption after
the record date, but prior to the payment date or effective date, of any
dividend, distribution, subdivision or combination referred to in subsection
(1), the Conversion Factor shall be determined as if the General Partner had
received the Notice of Redemption immediately prior to the record date for such
dividend, distribution, subdivision or combination.
J.    
(i)    At any time after on or after April 21, 2025, the date that is five (5)
years following the date of first issuance of the Class A-2 OP Units, the
Partnership shall have the right, at its option, at any time or from time to
time, upon not less than 30 days’ written notice, to redeem the Class A-2 OP
Units, in whole or in part, in exchange for an amount of cash equal to the
product obtained by multiplying the number of Class A-2 OP Units subject to the
Partnership’s notice by the Cash Amount (the “Partnership Redemption Price”).
(ii)    The Partnership may exercise its option pursuant to Section 8.6J(i) by
delivering notice of such exercise to each holder of Class A-2 OP Units in
accordance with Section 15.1, which notice shall state: (i) the date of
redemption, which shall be a Business Day that is no earlier than thirty (30)
days and no later than sixty (60) days from the date such notice is sent;
(ii) the Partnership Redemption Price; (iii) the number of Class A-2 OP Units to
be redeemed and, if fewer than all of the Class A-2 OP Units held by such holder
are to be redeemed, the number or percentage of such Class A-2 OP Units to be
redeemed from such holder; (iv) the place or places where the certificates (if
any) evidencing the Class A-2 OP Units are to be surrendered for payment of the
Partnership Redemption Price and any other documents required in connection with
the redemption; and (v) that the distributions on such Class A-2 OP Units to be
redeemed will cease to accrue on the date of redemption except as otherwise
provided herein.  A failure to give such notice or any defect in the notice or
in its mailing shall not affect the validity of the proceedings for the
redemption of any Class


{10654250;3}
45
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




A-2 OP Units except as to the holder to whom notice was defective or not given. 
If fewer than all of the outstanding Class A-2 OP Units are to be redeemed, the
Class A-2 OP Units to be redeemed shall be selected by lot or pro rata (as
nearly as practicable without creating fractional units).  From and after the
date of redemption, any Class A-2 OP Units redeemed pursuant to this Section
8.6J shall no longer be outstanding and all rights hereunder with respect to
such Class A-2 OP Units shall cease.

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 9.1    Records and Accounting.
The General Partner shall keep, or cause to be kept, at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including without limitation, all books and records necessary to
provide to the Special Limited Partner and the Limited Partners any information,
lists and copies of documents required to be provided pursuant to Section 9.3. 
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of any information storage
device, provided, that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.  The books of the
Partnership shall be maintained, for financial and tax reporting purposes, on an
accrual basis in accordance with generally accepted accounting principles.
Section 9.2    Fiscal Year.
The fiscal year of the Partnership shall be the calendar year.
Section 9.3    Reports.
A.    As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, or such earlier date as
they are filed with the Securities and Exchange Commission, the General Partner
shall cause to be delivered to the Special Limited Partner and each Limited
Partner as of the close of the Partnership Year, an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such Partnership Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.
B.    As soon as practicable, but in no event later than forty five (45) days
after the close of each calendar quarter (except the last calendar quarter of
each year), or such earlier date as they are filed with the Securities and
Exchange Commission, the General Partner shall cause to be delivered to the
Special Limited Partner and each Limited Partner as of the last day of the
calendar quarter, a report containing unaudited financial statements of the
Partnership, or of the General Partner, if such statements are prepared solely
on


{10654250;3}
46
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




a consolidated basis with the applicable law or regulation, or as the General
Partner determines to be appropriate.
Section 9.4    Nondisclosure of Certain Information.
Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner may
keep confidential from the Special Limited Partner and the Limited Partners any
information that the General Partner believes to be in the nature of trade
secrets or other information the disclosure of which the General Partner in good
faith believes is not in the best interest of the Partnership or which the
Partnership is required by law or by agreements with unaffiliated third parties
to keep confidential.

ARTICLE 10

TAX MATTERS


Section 10.1    Preparation of Tax Returns.
The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and applicable state income tax purposes
and shall use all reasonable efforts to furnish, within one hundred and eighty
(180) days of the close of each taxable year, the tax information reasonably
required by the Special Limited Partner and the Limited Partners for federal and
applicable state income tax reporting purposes.  The Special Limited Partner and
each Limited Partner shall promptly provide the General Partner with any
information reasonably requested by the General Partner relating to any
Contributed Property contributed (directly or indirectly) by such Partner to the
Partnership.
Section 10.2    Tax Elections.
A.    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code.  The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
B.    The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation Section
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The tax matters partner is
authorized and directed to execute and file the Safe Harbor Election on behalf
of the Partnership and the Partners. The Partnership and the Partners (including
any person to


{10654250;3}
47
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




whom an interest in the Partnership is transferred in connection with the
performance of services) hereby agree to comply with all requirements of the
Safe Harbor (including forfeiture allocations) with respect to all Safe Harbor
Interests and to prepare and file all U.S. federal income tax returns reporting
the tax consequences of the issuance and vesting of Safe Harbor Interests
consistent with such final Safe Harbor guidance. The General Partner is
authorized to take such actions as are necessary to achieve, under the Safe
Harbor, the effect that the election and compliance with all requirements of the
Safe Harbor referred to above would be intended to achieve under Proposed
Treasury Regulation Section 1.83-3, including amending this Agreement.
Section 10.3    Tax Matters.
A.    Tax Matters Partner. For tax returns filed with respect to fiscal years
beginning before December 31, 2017, this Section 10.3A shall apply, and
references to Code sections in this Section 10.3A refer to the Code sections as
in effect prior to such sections’ amendment by the Bipartisan Budget Act of 2015
(P.L. 114-74) (the “2015 Budget Act”).
(1)    The General Partner shall be the “tax matters partner” of the Partnership
for federal income tax purposes.  Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address and profit interest of the Special Limited Partner and
each of the Limited Partners and Assignees; provided, however, that such
information is provided to the Partnership by the Partners and Assignees.
(2)    The tax matters partner is authorized, but not required:
(a)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231 of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);
(b)    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court


{10654250;3}
48
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




of the United States for the district in which the Partnership’s principal place
of business is located;
(c)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(d)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(e)    to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(f)    to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.
(3)    The tax matters partner shall receive no compensation for its services. 
All third party costs and expenses incurred by the tax matters partner in
performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership.  Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.
B.    Partnership Representative. For tax returns filed with respect to fiscal
years beginning after December 31, 2017, this Section 10.3B shall apply, and
references to Code sections in this Section 10.3B refer to the Code sections as
in effect after taking into account the amendments provided by the 2015 Budget
Act. The General Partner shall take such reasonable actions as it believes will
enhance the avoidance of the application to the Partnership of the provisions of
Sections 6221 through 6241 of the Code. If, however, such provisions do apply to
the Partnership, the General Partner shall also act as the “partnership
representative” for purposes of said Sections 6221 through 6241 of the Code.
Each Partner hereby consents to the General Partner serving as the partnership
representative and agrees upon request of the General Partner to execute,
certify, acknowledge, deliver, swear to, file and record at the appropriate
public offices such further documents as may be necessary or appropriate to
evidence such consent. The partnership representative will be authorized to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and


{10654250;3}
49
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




judicial proceedings, and to (i) sign consents, enter into settlement and other
agreements with such authorities with respect to any such examinations or
proceedings and (ii) expend the Partnership’s funds for professional services
incurred in connection therewith. In such event, the partnership representative
shall duly and timely elect under Section 6226 of the Code to require each
Person who was a Partner during the taxable year of Partnership that was audited
to personally bear any tax, interest and penalty resulting from adjustments
based on such audit and shall notify each such Person (and the Internal Revenue
Service) of their share of such audit adjustments and, if for any reason, the
Partnership is liable for a tax, interest, addition to tax or penalty as a
result of such an audit, each Person who was a Partner during the taxable year
of the Partnership that was audited, even if such Person is no longer a Partner
(unless a Substituted Limited Partner has agreed to bear such liability in an
appropriate document evidencing a transfer), shall pay to the Partnership an
amount equal to such Person’s proportionate share of such liability, as
determined by the General Partner, based on the amount each such Person should
have borne (computed at the tax rate used to compute the Partnership’s
liability) had the Partnership’s tax return for such taxable year reflected the
audit adjustment, and the expense for the Partnership’s payment of such tax,
interest, addition to tax and penalty shall be specially allocated to such
Persons (or their successors) in such proportions.
Section 10.4    Organizational Expenses.
The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.
Section 10.5    Withholding.
The Special Limited Partner and each Limited Partner hereby authorize the
Partnership to withhold from or pay on behalf of or with respect to such Partner
any amount of federal, state, local, or foreign taxes that the General Partner
determines that the Partnership is required to withhold or pay with respect to
any amount distributable or allocable to such Partner pursuant to this
Agreement, including, without limitation, any taxes required to be withheld or
paid by the Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the
Code.  Any amount paid on behalf of or with respect to the Special Limited
Partner or a Limited Partner shall constitute a receivable of the Partnership
from such Partner, which receivable shall be paid by such Partner within fifteen
(15) days after notice from the General Partner that such payment must be made
unless (i) the Partnership withholds such payment from a distribution which
would otherwise be made to the Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the available funds of the Partnership which would, but for such payment, be
distributed to the Partner.  Any amounts withheld pursuant to the foregoing
clauses (i) or (ii) shall be treated as having been distributed to such
Partner.  The Special Limited Partner and each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Partner’s Partnership Interest to secure such Partner’s obligation to pay
to the Partnership any amounts required to be paid pursuant to this
Section 10.5.  Any amounts payable by the Special Limited Partner or a Limited
Partner hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in the Wall Street Journal, plus two percentage points (but not higher than
the maximum lawful rate) from the date such amount is due (i.e., fifteen
(15) days after demand) until such


{10654250;3}
50
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




amount is paid in full.  The Special Limited Partner and each Limited Partner
shall take such actions as the Partnership or the General Partner shall request
in order to perfect or enforce the security interest created hereunder. For the
avoidance of doubt, this Section 10.5 and Section 5.3 shall not be applied in a
duplicative fashion.

ARTICLE 11

TRANSFERS AND WITHDRAWALS


Section 11.1    Transfer.
A.    The term “transfer”, when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which a
Partner purports to assign its Partnership Interest to another Person and
includes a sale, assignment, gift (outright or in trust), pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise. 
The term “transfer” when used in this Article 11 does not include any Redemption
or exchange for REIT Shares pursuant to Section 8.6, except as otherwise
provided herein.  No part of the interest of a Limited Partner shall be subject
to the claims of any creditor, any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement or consented to by
the General Partner and the Special Limited Partner.
B.    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11.  Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless otherwise consented
to by the General Partner and the Special Limited Partner in their sole and
absolute discretion.
Section 11.2    Transfer of the Partnership Interest of the General Partner and
the Special Limited Partner.
A.    The General Partner may not Transfer any of its General Partner Interest
or withdraw as General Partner, or Transfer any of its Limited Partner Interest,
except (i) if holders of at least two-thirds of the Limited Partner Interests
consent to such Transfer or withdrawal; (ii) if such Transfer is to an entity
which is wholly owned, directly or indirectly, by the General Partner; or (iii)
in connection with a transaction described in Section 11.2C or 11.2D (as
applicable).
B.    In the event the General Partner withdraws as general partner of the
Partnership in accordance with Section 11.2A, the General Partner’s General
Partner Interest shall immediately be converted into a Limited Partner Interest.
C.    Except as otherwise provided in Section 11.2D, the General Partner shall
not engage in any merger, consolidation or other combination of the General
Partner with or into another Person (other than a merger in which the General
Partner is the surviving entity) or sale of all or substantially all of its
assets, or any reclassification, or any recapitalization of outstanding REIT
Stock (other than a change in par value, or


{10654250;3}
51
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




from par value to no par value, or as a result of a subdivision or combination
of REIT Stock) (a “Transaction”), unless in connection with the Transaction all
Limited Partners will either receive, or will have the right to elect to
receive, for each OP Unit an amount of cash, securities, or other property equal
to the amount of cash, securities or other property or value paid in the
Transaction to or received by a holder of one REIT Share corresponding to such
OP Unit in consideration of one REIT Share (subject to any adjustments set forth
in the definition of the “REIT Shares Amount” as determined by the General
Partner) at any time during the period from and after the date on which the
Transaction is consummated; provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each holder of OP Units shall be given the option to exchange its OP Units for
the amount of cash, securities, or other property which a Limited Partner would
have received had it (i) exercised its right of Redemption and (ii) sold,
tendered or exchanged pursuant to the Offer the REIT Shares received upon
exercise of the right of Redemption immediately prior to the expiration of the
Offer.
The foregoing is not intended to, and does not, affect the ability of (i) a
stockholder of the General Partner to sell its stock in the General Partner or
(ii) the General Partner to perform its obligations (under agreement or
otherwise) to such stockholders (including the fulfillment of any obligations
with respect to registering the sale of stock under applicable securities laws).
D.    Notwithstanding Section 11.2C, the General Partner may merge into or
consolidate with another entity if immediately after such merger or
consolidation: (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than OP Units held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for OP Units with a fair market value equal to the value of the assets
so contributed as determined by the Surviving General Partner in good faith and
(ii) the Surviving General Partner expressly agrees to assume all obligations of
the General Partner hereunder.
Upon such contribution and assumption, the Surviving General Partner shall have
the right and duty to amend this Agreement as set forth in this Section 11.2D.
The Surviving General Partner shall in good faith arrive at a new method for the
calculation of the REIT Shares Amount for an OP Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of OP
Units could have acquired had such OP Units been redeemed for REIT Shares
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in the definition of REIT Shares Amount.
The above provisions of this Section 11.2D shall similarly apply to successive
mergers or consolidations permitted hereunder.


{10654250;3}
52
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




E.    Notwithstanding any other provision of this Agreement, the Special Limited
Partner shall not transfer all or any portion of its Partnership Interest to any
transferee without the consent of the General Partner, which consent may be
withheld in the sole and absolute discretion of the General Partner. 
Notwithstanding the preceding sentence, however, the Special Limited Partner
shall have the right, at any time, to transfer its Partnership Interest to the
General Partner, an Affiliate of the General Partner, or an Affiliate of the
Special Limited Partner.
Section 11.3    Limited Partners’ Rights to Transfer.
A.    Prior to the first anniversary of a Limited Partner’s acquisition of a
Partnership Interest, no Limited Partner shall transfer all or any portion of
its Partnership Interest to any transferee without the consent of the General
Partner, which consent may be withheld in its sole and absolute discretion;
provided, however, that any Limited Partner may, at any time, without the
consent of the General Partner, (i) transfer all or any portion of its
Partnership Interest to the General Partner, (ii) transfer all or any portion of
its Partnership Interest to an Affiliate, another original Limited Partner or to
an Immediate Family Member, subject to the provisions of Section 11.6,
(iii) transfer all or any portion of its Partnership Interest to a trust for the
benefit of a charitable beneficiary or to a charitable foundation, subject to
the provisions of Section 11.6, and (iv) subject to the provisions of
Section 11.6, pledge (a “Pledge”) all or any portion of its Partnership Interest
to a lending institution, which is not an Affiliate of such Limited Partner, as
collateral or security for a bona fide loan or other extension of credit, and
transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension or credit,
and the transfer of such pledged Partnership Interest by the lender to any
transferee.  Each Limited Partner or Assignee (resulting from a transfer made
pursuant to clauses (i)-(iv) of the provisions of the preceding sentence) shall
have the right to transfer all or any portion of its Partnership Interest,
subject to the provisions of Section 11.6 and the satisfaction of each of the
following conditions (in addition to the right of each such Limited Partner or
Assignee to continue to make any such transfer permitted by clauses (i)-(iv) of
such proviso without satisfying either of the following conditions):
(1)    General Partner Right of First Refusal.  The transferring Partner shall
give written notice of the proposed transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee, and (ii) the
amount and type of consideration proposed to be received for the transferred OP
Units.  The General Partner shall have ten (10) Business Days upon which to give
the transferring Partner notice of its election to acquire the OP Units on the
proposed terms.  If it so elects, it shall purchase the OP Units on such terms
within ten (10) Business Days after giving notice of such election.  If it does
not so elect, the transferring Partner may transfer such OP Units to a third
party, on economic terms no more favorable to the transferee than the proposed
terms, subject to the other conditions of this Section 11.3.
(2)    Qualified Transferee.  Any transfer of a Partnership Interest shall be
made only to Qualified Transferees.  It is a condition to any transfer otherwise
permitted hereunder that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such transferred Partnership Interest and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner


{10654250;3}
53
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




are assumed by a successor corporation by operation of law) shall relieve the
transferor Partner of its obligations under this Agreement without the approval
of the General Partner, in its reasonable discretion.  Notwithstanding the
foregoing, any transferee of any transferred Partnership Interest shall be
subject to any and all ownership limitations contained in the Charter, which may
limit or restrict such transferee’s ability to exercise its Redemption rights,
and to the representations in Section 3.4.D.  Any transferee, whether or not
admitted as a Substituted Limited Partner, shall take subject to the obligations
of the transferor hereunder.  Unless admitted as a Substituted Limited Partner,
no transferee, whether by a voluntary transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.5.
B.    If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator, or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his or its interest in the
Partnership.  The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
C.    The General Partner may prohibit any transfer otherwise permitted under
Section 11.3 by a Limited Partner of his or her OP Units if, in the opinion of
legal counsel to the Partnership, such transfer would require the filing of a
registration statement under the Securities Act by the Partnership or would
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Unit.
Section 11.4    Substituted Limited Partners.
A.    No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3).  The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of a Limited Partner pursuant to
this Section 11.4 as a Substituted Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion.  The
General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action, whether at law or in equity, against the Partnership or any
Partner.
B.    A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.  The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the General
Partner an acceptance of all of the terms and conditions of this Agreement
(including without limitation, the provisions of Section 2.4 and such other
documents or instruments as may be required to effect the admission), each in
form and substance satisfactory to the General Partner) and the acknowledgment
by such transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the


{10654250;3}
54
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




transfer of the Partnership Interest to such transferee and will continue to be
true to the extent required by such representations and warranties.
C.    Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of OP Units, and
Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.
Section 11.5    Assignees.
If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement.  An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Current Profit, Residual Profit, Residual Loss, gain and loss
attributable to the OP Units assigned to such transferee, the rights to transfer
the OP Units provided in this Article 11, the right of Redemption provided in
Section 8.6, but shall not be deemed to be a holder of OP Units for any other
purpose under this Agreement, and shall not be entitled to effect a Consent with
respect to such OP Units on any matter presented to the Limited Partners for
approval (such Consent remaining with the transferor Limited Partner).  In the
event any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of OP Units.  Notwithstanding anything contained
in this Agreement to the contrary, as a condition to becoming an Assignee, any
prospective Assignee must first execute and deliver to the Partnership an
acknowledgment that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such prospective Assignee as of
the date of the prospective assignment of the Partnership Interest to such
prospective Assignee and will continue to be true to the extent required by such
representations or warranties.
Section 11.6    General Provisions.
A.    No Limited Partner may withdraw from the Partnership other than as a
result of (i) a permitted transfer of all of such Limited Partner’s OP Units in
accordance with this Article 11 and the transferee(s) of such Partnership Units
being admitted to the Partnership as a Substituted Limited Partner or
(ii) pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s OP Units under Section 8.6; provided that after such transfer,
exchange or redemption such Limited Partner owns no Partnership Interest.
B.    Any Limited Partner who shall transfer all of such Limited Partner’s OP
Units in a transfer permitted pursuant to this Article 11 where such transferee
was admitted as a Substituted Limited Partner or pursuant to the exercise of its
rights of Redemption of all of such Limited Partner’s OP Units under Section 8.6
shall cease to be a Limited Partner; provided that after such transfer, exchange
or redemption such Limited Partner owns no Partnership Interest.


{10654250;3}
55
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




C.    Transfers pursuant to this Article 11 may only be made on the first day of
a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.
D.    If any Partnership Interest is transferred, assigned or redeemed during
any quarterly segment of the Partnership’s Partnership Year in compliance with
the provisions of this Article 11 or transferred or redeemed pursuant to
Section 8.6, on any day other than the first day of a Partnership Year, then
Current Profit, Residual Profit, Residual Loss, each item thereof and all other
items attributable to such Partnership Interest for such Partnership Year shall
be divided and allocated between the transferor Partner and the transferee
Partner by taking into account their varying interests during the Partnership
Year using a method selected by the General Partner that is in accordance with
Section 706(d) of the Code.  Except as otherwise agreed by the General Partner,
all distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such transfer, assignment, exchange or redemption
shall be made to the transferor Partner, and all distributions of Available Cash
thereafter, in the case of a transfer or assignment other than a redemption,
shall be made to the transferee Partner.
E.    In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11, in no event may
any transfer or assignment of a Partnership Interest by any Partner (including
pursuant to a Redemption or exchange for REIT Shares by the Partnership or the
General Partner) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest;
(iv) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if in the opinion of legal counsel
to the Partnership such transfer could cause a termination of the Partnership
for federal or state income tax purposes (except as a result of the Redemption
or exchange for REIT Shares of all Partnership Interests held by all Limited
Partners or pursuant to a transaction expressly permitted under Section 11.2);
(v) if in the opinion of counsel to the Partnership such transfer could cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes (except as a result of the Redemption or exchange for REIT Shares
of all Partnership Interests held by all Limited Partners); (vi) if such
transfer could, in the opinion of counsel to the Partnership, cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii) if
such transfer could, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(viii) if such transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (ix) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such transfer (1) could be treated as effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(2) could cause the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be
in violation of Section 3.4.E(5), or (4) could cause the Partnership to fail one
or more of the Section 7704 Safe Harbors


{10654250;3}
56
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(as defined below); (x) if such transfer subjects the Partnership to be
regulated under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or the Employee Retirement Income Security Act of 1974, each as amended;
(xi) except with the consent of the General Partner, which may be given or
withheld in its sole discretion, if the transferee or assignee of such
Partnership Interest is unable to make the representations set forth in
Section 3.4C; (xii) if such transfer is made to a lender to the Partnership or
any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, except with the consent of the General Partner, which may
be given or withheld in its sole and absolute discretion; and provided, that, as
a condition to granting such consent the lender may be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the REIT Shares Amount any OP Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code; or (xiii) if in the opinion of legal counsel for
the Partnership such transfer could adversely affect the ability of the REIT
Shares Issuer to continue to qualify as a REIT or, except with the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, subject the General Partner to any additional taxes under
Section 857 or Section 4981 of the Code.
F.    The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of OP Units by the Partnership or the
General Partner) to determine (i) if such interests could be treated as being
traded on an “established securities market” or a “secondary market” (or the
substantial equivalent thereof), within the meaning of Section 7704 of the Code
and (ii) whether such transfers of interests could result in the Partnership
being unable to qualify for the “safe harbors” set forth in Regulations
Section 1.7704-1 (or such other guidance subsequently published by the IRS
setting forth safe harbors under which interests will not be treated as “readily
tradable on a secondary market” (or the substantial equivalent thereof), within
the meaning of Section 7704 of the Code) (the “Section 7704 Safe Harbors”).  The
General Partner shall have the authority (but shall not be required) to take any
steps it determines are necessary or appropriate in its sole and absolute
discretion to prevent any trading of interests which could cause the Partnership
to become a “publicly traded partnership” within the meaning of Code
Section 7704, or any recognition by the Partnership of such transfers, or to
ensure that one or more of the Section 7704 Safe Harbors is met.
Section 11.7    Put Right of General Partner.
The General Partner shall have the right at any time (the “GP Put Right”) to
require the Partnership to redeem any portion of the General Partner Interest
for the purpose of providing the General Partner with sufficient funds to enable
it to make redemptions of its stock.  The General Partner shall exercise the GP
Put Right at any time by providing the Partnership with written notice of its
desire to exercise the GP Put Right.  The purchase price to be paid by the
Partnership for the portion of the General Partner Interest that the General
Partner desires to be redeemed shall equal the fair market value of such portion
as determined by Appraisal, and shall be paid in cash within one hundred twenty
(120) days after the General Partner provides the written notice required under
this Section 11.7.  In the event that the General Partner exercises the GP Put
Right, the OP Units held by the General Partner shall be reduced as appropriate.


{10654250;3}
57
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





ARTICLE 12

ADMISSION OF PARTNERS


Section 12.1    Admission of Successor General Partner.
A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer.  Any such transferee shall carry on the business of the Partnership
without dissolution.  In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.  In the
case of such admission on any day other than the first day of a Partnership
Year, all items attributable to the General Partner Interest for such
Partnership Year shall be allocated between the transferring General Partner and
such successor as provided in Article 11.
Section 12.2    Admission of Additional Limited Partners.
A.    After the admission to the Partnership of the initial Limited Partners on
the date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.
B.    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion.  The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner and the
consent of the General Partner to such admission.  If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Current Profit, Residual Profit, Residual Loss, each item
thereof and all other items allocable among Partners and Assignees for such
Partnership Year shall be allocated among such Limited Partner and all other
Partners and Assignees by taking into account their varying interests during the
Partnership Year using a method selected by the General Partner that is in
accordance with Section 706(d) of the Code.  All distributions of Available Cash
with respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner (other than in its capacity as an Assignee) and,
except as otherwise agreed to by the Additional Limited Partners and the General
Partner, all distributions of Available Cash thereafter shall be made to all
Partners and Assignees including such Additional Limited Partner.


{10654250;3}
58
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.

ARTICLE 13

DISSOLUTION AND LIQUIDATION


Section 13.1    Dissolution.
The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner (selected as
described in Section 13.1B below) shall continue the business of the
Partnership.  The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (each a “Liquidating Event”):
A.    the expiration of its term as provided in Section 2.5;
B.    an event of withdrawal of the General Partner, as defined in the Act,
unless, within ninety (90) days after the withdrawal, all of the remaining
Partners agree in writing, in their sole and absolute discretion, to continue
the business of the Partnership and to the appointment, effective as of the date
of withdrawal, of a substitute General Partner;
C.    subject to compliance with Section 11.2 an election to dissolve the
Partnership made by the General Partner, in its sole and absolute discretion;
D.    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
E.    any sale or other disposition of all or substantially all of the assets of
the Partnership or a related series of transactions that, taken together, result
in the sale or other disposition of all or substantially all of the assets of
the Partnership;
F.    the Incapacity of the General Partner, unless all of the remaining
Partners in their sole and absolute discretion agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such Incapacity, of a substitute General Partner;
G.    the redemption or exchange for REIT Shares of all Partnership Interests
(other than those of the General Partner) pursuant to this Agreement; or


{10654250;3}
59
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




H.    a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.
Section 13.2    Winding Up.
A.    Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and
Partners.  No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs.  The General Partner (or, in the event there is no remaining
General Partner, any Person elected by a Majority in Interest of the Limited
Partners (the “Liquidator”)) shall be responsible for overseeing the winding up
and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the General Partner) shall be applied and
distributed in the following order:
(1)    First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;
(2)    Second, to the payment and discharge of all of the Partnership’s debts
and liabilities to the General Partner;
(3)    Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and
(4)    The balance, if any, to the General Partner, the Special Limited Partner
and the Limited Partners in proportion to their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2A(4)).
(5)    Notwithstanding the provisions of Section 13.2A which require liquidation
of the assets of the Partnership, but subject to the order of priorities set
forth therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2A, undivided interests in such


{10654250;3}
60
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Partnership assets as the Liquidator deems not suitable for liquidation.  Any
such distributions in-kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in-kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time.  The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
Section 13.3    Capital Contribution Obligation.
A.    If any Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.
Section 13.4    Compliance with Timing Requirements of Regulations.
In the discretion of the Liquidator or the General Partner, a pro rata portion
of the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:
(1)    distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership.  The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
(2)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and priority set forth in Section 13.2A as soon
as practicable.
Section 13.5    Deemed Distribution and Recontribution.
Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up.  Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange for an interest in
the new partnership.  Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new


{10654250;3}
61
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




partnership to the General Partner and Limited Partners in proportion to their
respective interests in the Partnership in liquidation of the Partnership.
Section 13.6    Rights of Limited Partners.
Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner.  No Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.
Section 13.7    Notice of Dissolution.
In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
Section 13.8    Cancellation of Certificate of Limited Partnership.
Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions shall be cancelled and such other actions as may be
necessary to terminate the Partnership shall be taken.
Section 13.9    Reasonable Time for Winding-Up.
A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.
Section 13.10    Waiver of Partition.
Each Partner hereby waives any right to partition of the Partnership property.

ARTICLE 14

AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS


Section 14.1    Amendments.
A.    The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.
B.    Amendments to this Agreement requiring the consent or approval of Limited
Partners may be proposed by the General Partner or by Limited Partners holding
twenty-five percent (25%) or more of the Partnership Interests held by Limited
Partners.  Following such proposal, the General Partner shall submit any
proposed amendment to the Partners or to the Limited Partners, as applicable. 
The General Partner shall


{10654250;3}
62
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




seek the written consent of the Limited Partners on the proposed amendment or
shall call a meeting to vote thereon and to transact any other business that it
may deem appropriate.  For purposes of obtaining a written consent, the General
Partner may require a response within a reasonable specified time, but not less
than fifteen (15) days, and failure to respond in such time period shall
constitute a consent which is consistent with the General Partner’s
recommendation (if so recommended) with respect to the proposal; provided, that,
an action shall become effective at such time as requisite consents are received
even if prior to such specified time.
C.    No amendment to this Agreement that would adversely affect the rights and
interests of the Special Limited Partner may be made without the prior written
consent of the Special Limited Partner.
Section 14.2    Action by the Partners.
A.    Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty-five percent (25%) or more of the Partnership Interests
held by Limited Partners.  The notice shall state the nature of the business to
be transacted.  Notice of any such meeting shall be given to all Partners not
less than seven (7) days nor more than thirty (30) days prior to the date of
such meeting.  Partners may vote in person or by proxy at such meeting. 
Whenever the vote or Consent of the Limited Partners or of the Partners is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.1.
B.    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by the percentage as is expressly required by this Agreement for
the action in question.  Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests of the Partners (expressly required by this Agreement). 
Such consent shall be filed with the General Partner.  An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.
C.    Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting.  Every proxy must be signed by the Limited Partner or his
attorney-in-fact.  No proxy shall be valid after the expiration of 11 months
from the date thereof unless otherwise provided in the proxy.  Every proxy shall
be revocable at the pleasure of the Limited Partner executing it.
D.    Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate.
E.    On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of OP Units held.


{10654250;3}
63
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





ARTICLE 15

GENERAL PROVISIONS


Section 15.1    Addresses and Notice.
Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address as the
Partners shall notify the General Partner in writing.
Section 15.2    Titles and Captions.
All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.
Section 15.3    Pronouns and Plurals.
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.4    Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.5    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6    Creditors.
Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.


{10654250;3}
64
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




Section 15.7    Waiver.
No failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
Section 15.8    Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart. 
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
Section 15.9    Applicable Law.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.
Section 15.10    Invalidity of Provisions.
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11    Entire Agreement.
This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.
Section 15.12    No Rights as Stockholders.
Nothing contained in this Agreement shall be construed as conferring upon the
holders of OP Units any rights whatsoever as stockholders of the General Partner
or the REIT Shares Issuer, including without limitation any right to receive
dividends or other distributions made to stockholders of the General Partner or
the REIT Shares Issuer or to vote or to consent or to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or the REIT Shares Issuer or any other matter.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




{10654250;3}
65
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Agreement of Limited Partnership as of the date first written above.


GENERAL PARTNER:


SIII SUBSIDIARY, LLC,
a Maryland limited liability company
By: Steadfast Apartment REIT, Inc.,
a Maryland corporation, Its Managing Member




By:__________________________________


Name:________________________________


Its:__________________________________


SPECIAL LIMITED PARTNER:
STEADFAST APARTMENT ADVISOR III, LLC,
a Delaware limited liability company

By:______________________________________


Name: ___________________________________


Its: ______________________________________






[Signatures Continued on Following Page]




                    






{10654250;3}    Signature Pages to Second Amended and Restated Agreement of
Limited Partnership of
Steadfast Apartment REIT III Operating Partnership, L.P.





--------------------------------------------------------------------------------




CONTRIBUTORS:


WELLINGTON V V M, LLC,
a Delaware limited liability company




By:                            
Name:                        
Title:                            


AND


COPANS V V M, LLC,
a Delaware limited liability company
    
By:                            
Name:                        
Title:                            




{10654250;3}    Signature Pages to Second Amended and Restated Agreement of
Limited Partnership of
Steadfast Apartment REIT III Operating Partnership, L.P.





--------------------------------------------------------------------------------





EXHIBIT A


PARTNERS, CAPITAL CONTRIBUTIONS, PERCENTAGE INTERESTS


Names and Addresses:


Capital
Contribution
Class A
OP Units
Class R
OP Units
Class T
OP Units
Class A-2
OP Units
Percentage
Interest
General Partner
 
 
 
 
 
 
Steadfast Apartment REIT III, Inc.
18100 Von Karman Avenue
Suite 500
Irvine, California 92612
205,459,296
3,458,807
475,208
4,625,942
-
90.012%
Special Limited Partner
 
 
 
 
 
 
Steadfast Apartment Advisor III, LLC
18100 Von Karman Avenue
Suite 500
Irvine, California 92612
 
 
 
 
 
0.010%
Limited Partners
 
 
 
 
 
 
Wellington VVM
9,970,500
-
-
-
654,662
6.885%
Copans VVM
4,479,500
 
 
 
294,123
3.093%







{10654250;3}
Exhibit A - 1
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





EXHIBIT B

ALLOCATIONS


For purposes of this Exhibit B, the term “Partner” shall include the Special
Limited Partner.


1.
Allocations.



Except as otherwise provided in this Agreement, after giving effect to the
special allocations in paragraph 2, but subject to subparagraph 1(d), Current
Profits, Residual Profits and Residual Losses of the Partnership for each fiscal
year or other applicable period of the Partnership shall be allocated among the
General Partner and Limited Partners in the following order of priority:
(a)    First, Current Profits shall be allocated to the Partners holding Class
A-2 OP Units in proportion to the amount of cash distributed (and distributable
to the extent not yet distributed) to each such Partner pursuant to Section
5.1A, until such Partners have received cumulative allocations of Current
Profits pursuant to this Section 1(a) equal to the cumulative cash distributed
(and distributable to the extent not yet distributed) to such Partners pursuant
to Section 5.1A;
(b)    Second, Residual Profits and Residual Losses shall be allocated among the
Partners, in such a manner as the General Partner determines in its discretion,
so that:
(i)    the Capital Account balance of each holder of Class A-2 OP Units equals,
as nearly as possible, the aggregate Cash Amount corresponding to the Class A-2
OP Units of such holder (determined as of the end of the relevant fiscal year or
other period), and
(ii)    the Capital Account balance of each Partner other than the holders of
Class A-2 OP Units will equal, as nearly as possible, (i) the amount of the
distributions that would be made to such Partner pursuant to Section 5.1A(3) of
the Agreement if the Partnership were dissolved, its affairs wound up and its
assets were sold for cash equal to their Gross Asset Value, taking into account
any adjustments thereto for such period, all Partnership liabilities were
satisfied in full in cash according to their terms (limited with respect to each
nonrecourse liability to the Gross Asset Value of the assets securing such
liability), and net sale proceeds (after satisfaction of such liabilities) were
distributed in full in accordance with Section 5.1A(3) to the Partners
immediately after making such allocations, minus (ii) the sum of such Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain and
the amount, if any and without duplication, that the Partner would be obligated
to contribute to the capital of the Partnership, all computed immediately prior
to the hypothetical sale of assets.
(c)    Definition of Current Profit and Residual Profit and Loss.


{10654250;3}
Exhibit B - 1
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(1)    “Current Profit” shall mean, for any fiscal year or other applicable
period, the net taxable income of the Partnership for such fiscal year or
period, as determined for federal income tax purposes, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that “Current Profit”:
(a)    shall not include:
(1)    Items of income, gain and expense that are specially allocated pursuant
to paragraph 2, below;
(2)    Depreciation and amortization;
(3)    Items of loss from the disposition of Partnership assets; and
(4)    Deemed items of gain or loss described in the second sentence of
subparagraph 4(c), below;
(b)    shall not exceed the amount necessary to match allocations under
subparagraph 1(a) above, with distributions of cash under Section 5.1A and
Section 5.02; and
(c)    shall not be less than zero.
(2)    “Residual Profit” and “Residual Loss” shall mean, for any fiscal year or
other applicable period, the net taxable income or loss, as the case may be, of
the Partnership for such fiscal year or period, as determined for federal income
tax purposes, as modified by Regulations Section 1.704-1(b)(2)(iv), except that
Residual Profit and Residual Loss shall not include:
(a)    Items of income, gain and expense that are specially allocated pursuant
to paragraph 2, below; and
(b)    Any items included within the definition of Current Profit for such
fiscal year.
(d)    Special Allocation of Special Fees and other Class Specific Items. If the
Partnership directly or on behalf of the General Partner incurs any Special
Fees, such amounts shall be specially allocated among the Partnership Units to
correspond with their appropriate share of such expenses. To the extent that any
other items of income, gain, loss or deduction of the General Partner are
allocable to a specific class or series of REIT Shares as provided in the
Registration Statement, such items, or an amount equal thereto, shall be
specially allocated to the class or series of Partnership Units corresponding to
such class or series of REIT Shares.
2.Regulatory Allocations. Notwithstanding any provisions of paragraph 1 of this
Exhibit B, the following special allocations shall be made.


{10654250;3}
Exhibit B - 2
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------






(a)    Minimum Gain Chargeback (Nonrecourse Liabilities). Except as otherwise
provided in Section 1.704-2(f) of the Regulations, if there is a net decrease in
Partnership Minimum Gain for any Partnership fiscal year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain to the extent required by Section
1.704-2(f) of the Regulations. The items to be so allocated shall be determined
in accordance with Sections 1.704-2(f) and (i) of the Regulations. This
subparagraph 2(a) is intended to comply with the minimum gain chargeback
requirement in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph 2(a) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.
(b)    Partner Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain during any fiscal year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Regulations, shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Partner’s share of the net decrease
in the Partner Nonrecourse Debt Minimum Gain to the extent and in the manner
required by Section 1.704-2(i) of the Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Regulations. This subparagraph 2(b) is intended to comply with the minimum gain
chargeback requirement with respect to Partner Nonrecourse Debt contained in
said section of the Regulations and shall be interpreted consistently therewith.
Allocations pursuant to this subparagraph 2(b) shall be made in proportion to
the respective amounts required to be allocated to each Partner pursuant hereto.
(c)    Qualified Income Offset. If a Partner unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, and such Partner has an
Adjusted Capital Account Deficit, items of Partnership income (including gross
income) and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit as quickly
as possible as required by the Regulations. This subparagraph 2(c) is intended
to constitute a “qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of
the Regulations and shall be interpreted consistently therewith.
(d)    Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or
other applicable period shall be allocated to the Partners in accordance with
their respective Percentage Interests.
(e)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period with respect to a Partner Nonrecourse
Debt shall be specially allocated to the Partner that bears the economic risk of
loss for such Partner Nonrecourse Debt (as determined under Sections
1.704-2(b)(4) and 1.704-2(i)(1) of the Regulations).


{10654250;3}
Exhibit B - 3
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




(f)    Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any asset of the Partnership pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m)
of the Regulations, to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated among the Partners in a manner consistent with the manner in which
each of their respective Capital Accounts are required to be adjusted pursuant
to such section of the Regulations.
(g)    Gross Income Allocation. If any Partner has an Adjusted Capital Account
Deficit at the end of any fiscal year or other applicable period which is in
excess of the amount such Partner is obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, such Partner shall be specially allocated items of Partnership
income (including gross income) and gain in the amount of such excess as quickly
as possible, provided, that an allocation pursuant to this subparagraph 2(g)
shall be made if and only to the extent that such Partner would have an Adjusted
Capital Account Deficit in excess of such amount after all other allocations
provided for under this Agreement have been tentatively made as if subparagraph
2(c) and this subparagraph 2(g) were not in this Agreement.
3.Curative Allocations. The General Partner is authorized to offset all
Regulatory Allocations either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss, or deduction
pursuant to this paragraph 3. Therefore, notwithstanding any other provision of
this Exhibit B (other than the Regulatory Allocations and Tax Allocations), the
General Partner shall make such offsetting allocations of Partnership income,
gain, loss or deduction in whatever manner the General Partner determines
appropriate so that, after such offsetting allocations are made, each Partner’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the Regulatory Allocations were not part
of this Agreement.
4.Tax Allocations.
(a)    Items of Income or Loss. Except as is otherwise provided in this Exhibit
B, an allocation of Current Profit, Residual Profit or Residual Loss to a
Partner shall be treated as an allocation to such Partner of the same share of
each item of income, gain, loss, deduction and item of tax-exempt income or
Section 705(a)(2)(B) expenditure (or item treated as such expenditure pursuant
to Section 1.704-1(b)(2)(iv)(i) of the Regulations) (“Tax Items”) that is taken
into account in computing Current Profit, Residual Profit or Residual Loss.
(b)    Section 1245/1250 Recapture. Subject to subparagraph 4(c) below, if any
portion of gain from the sale of Partnership assets is treated as gain which is
ordinary income by virtue of the application of Sections 1245 or 1250 of the
Code (“Affected Gain”), then such Affected Gain shall be allocated among the
Partners in the same proportion that the depreciation and amortization
deductions giving rise to the Affected Gain were allocated. This subparagraph
4(b) shall not alter the amount of Current Profit or Residual Profit (or items
thereof) allocated among the Partners, but merely the character of such Current
Profit or Residual Profit (or items thereof). For purposes hereof, in order to
determine the proportionate allocations


{10654250;3}
Exhibit B - 4
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------




of depreciation and amortization deductions for each fiscal year or other
applicable period, such deductions shall be deemed allocated on the same basis
as Current Profit, Residual Profit and Residual Loss for such respective period.
(c)    Precontribution Gain, Revaluations. With respect to any Contributed
Property, the Partnership shall use any permissible method contained in the
Regulations promulgated under Section 704(c) of the Code selected by the General
Partner, in its sole discretion, to take into account any variation between the
adjusted basis of such asset and the fair market value of such asset as of the
time of the contribution (“Precontribution Gain”). Each Partner hereby agrees to
report income, gain, loss and deduction on such Partner’s federal income tax
return in a manner consistent with the method used by the Partnership. If any
asset has a Gross Asset Value which is different from the Partnership’s adjusted
basis for such asset for federal income tax purposes because the Partnership has
revalued such asset pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations,
the allocations of Tax Items shall be made in accordance with the principles of
Section 704(c) of the Code and the Regulations and the methods of allocation
promulgated thereunder. The intent of this subparagraph 4(c) is that each
Partner who contributed to the capital of the Partnership a Contributed Property
will bear, through reduced allocations of depreciation, increased allocations of
gain or other items, the tax detriments associated with any Precontribution
Gain. This subparagraph 4(c) is to be interpreted consistently with such intent.
(d)    Excess Nonrecourse Liability Safe Harbor. Pursuant to Section
1.752-3(a)(3) of the Regulations, solely for purposes of determining each
Partner’s proportionate share of the “excess nonrecourse liabilities” of the
Partnership (as defined in Section 1.752-3(a)(3) of the Regulations), the
Partners’ respective interests in Partnership profits shall be determined under
any permissible method reasonably determined by the General Partner.
(e)    References to Regulations. Any reference in this Exhibit B or the
Agreement to a provision of proposed and/or temporary Regulations shall, if such
provision is modified or renumbered, be deemed to refer to the successor
provision as so modified or renumbered, but only to the extent such successor
provision applies to the Partnership under the effective date rules applicable
to such successor provision.)
(f)    Successor Partners. For purposes of this Exhibit B , a transferee of a
Partnership Interest shall be deemed to have been allocated the Current Profit,
Residual Profit, Residual Loss and other items of Partnership income, gain,
loss, deduction and credit allocable to the transferred Partnership Interest
that previously have been allocated to the transferor Partner pursuant to this
Agreement.






{10654250;3}
Exhibit B - 5
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





EXHIBIT C


NOTICE OF REDEMPTION


The undersigned hereby irrevocably (i) transfers ____________ [Class A][Class
R][Class T][Class A-2] OP Units in Steadfast Apartment REIT III Operating
Partnership, L.P. in accordance with the terms of the Second Amended and
Restated Agreement of Limited Partnership of Steadfast Apartment REIT III
Operating Partnership, L.P. and the rights of Redemption referred to therein,
(ii) surrenders such [Class A][Class R][Class T][Class A-2] OP Units and all
right, title and interest therein, and (iii) directs that the cash (or, if
applicable, REIT Shares of the corresponding Class of OP Units being redeemed)
deliverable upon Redemption or exchange be delivered to the address specified
below within ten (10) days of the receipt of this Notice of Redemption, and if
applicable, that such REIT Shares of the corresponding Class of OP Units being
redeemed be registered or placed in the name(s) and at the address(es) specified
below.


Dated:
________________________________
 
 
 
Name of Partner:
 
 
 
 
 
 
 
 
 
_____________________________________
 
 
 
(Signature of Partner)
 
 
 
 
 
 
 
_____________________________________
 
 
 
(Street Address)
 
 
 
 
 
 
 
_____________________________________
 
 
 
(City, State, Zip Code)



 Issue REIT Shares of the corresponding Class of OP Units being redeemed to:
 Please insert social security or identifying number:
 Name:






{10654250;3}
Exhibit C - 1
 
DocID: 4848-4047-1218.3
 
 

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF [CLASS A][CLASS R][CLASS T][CLASS A-2] OP UNIT CERTIFICATE


CERTIFICATE FOR OP UNITS OF
STEADFAST APARTMENT REIT III OPERATING PARTNERSHIP, L.P.


No. _______________
_________     UNITS

The General Partner of Steadfast Apartment REIT III Operating Partnership, L.P.,
a Delaware limited partnership (the “Operating Partnership”), hereby certifies
that ____________________ is a Limited Partner of the Operating Partnership
whose Partnership Interests therein, as set forth in the Second Amended and
Restated Agreement of Limited Partnership of the Operating Partnership dated
[•], 2020, as amended (the “Partnership Agreement”), under which the Operating
Partnership is existing (copies of which are on file at the Operating
Partnership’s principal office at 18100 Von Karman Avenue, Suite 500, Irvine,
California 92612), represent _______ [Class A][Class R][Class T][Class A-2] OP
Units in the Operating Partnership.
THE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES
WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT, AS IT MAY BE AMENDED FROM TIME
TO TIME (A COPY OF WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP).  EXCEPT AS
OTHERWISE PROVIDED IN THE PARTNERSHIP AGREEMENT, THE UNITS EVIDENCED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS
TO THE GENERAL PARTNER AN OPINION OF COUNSEL SATISFACTORY TO THE GENERAL
PARTNER, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION
MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.  THIS CERTIFICATE EVIDENCES AN INTEREST IN THE
OPERATING PARTNERSHIP AND SHALL BE A SECURITY GOVERNED BY ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF DELAWARE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OTHER APPLICABLE JURISDICTION.


{10654250;3}
Exhibit D - 1
 
DocID: 4848-4047-1218.3
 
 